 In the Matter Of PUBLIC SERVICE CORPORATION or NEw JERSEY, PUBLICSERVICECOORDINATEDTRANSPORT,PUBLIC SERVICE INTERSTATETRANSPORTATION COMPANYandUNITED TRANSPORT WORKERS OFAMERICACase No. 93-C-6306.-Decided April 20, 1948Mr. John J. Cuneo,for the Board.Mr. Raymond Schroeder,of Newark,N. J., for the respondents.Mr. O. David Zimring,of Washington,D.C.; Mr.M. Herbert Syme,of Philadelphia,Pa.; andMessrs. P. J. O'Brien,C. D. Ciechino,andArthur Appleton,of Newark,N. J., for the Amalgamated.Mr. Myles D. Kennedy,of New York City,for the United.DECISIONANDORDEROn February 25, 1947, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding that therespondents had engaged in and were engaging in certain unfair laborpractices 1 and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the respondentsand the Amalgamated filed exceptions to the Intermediate Report,briefs in support of their exceptions, and supplemental briefs in lieuof oral argument.2The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the modifications set forth below.'The provisions of Section 8 (1) and (3) of the National Labor Relations Act, whichthe Trial Examiner found the respondents had violated, are continued in Section 8 (a) (1)and 8 (a) (3) of the Act as amended by the Labor Management Relations Act, 19479On March 12, 1947, the Board granted the respondents' request to argue orally beforethe Board, but rescinded its action on December 30, 1947, with leave to the parties tofile supplemental briefs or written arguments, setting forth any matters which wouldhave been covered in oral argument77 N.L.R B,No.21.153 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Trial Examiner found that the respondents violated Section8 (1) of the Act.We agree. In adopting the Trial Examiner's ulti-mate finding, however, we deem it unnecessary to rely upon the conductof certain managerial and supervisory personnel of the respondents inobserving two meetings of the employees in July 1943 at the JuniorOrder Hall in Hackensack and the Painters Union Hall in Englewood.We base our finding of independent violations of Section 8 (1) solelyupon the following activities of certain of the supervisory employees ofthe respondents : the threatening statement made by assistant depotmaster Belknap on March 19, 1946, to employees at the respondents'Englewood garage; the unlawful interference of supervisor Moder-sohn with the activities of Altana, an organizer for the United, at therespondents' Englewood garage on March 21, 1946; 3 and the unlawfulsurveillance by garage foreman Dick of the organizational efforts ofAltana among garage mechanics at Hackensack on March 23, 1946.Ave find, as did the Trial Examiner, that the activities enumeratedabove, and discussed in detail in the Intermediate Report, constituteinterference, restraint, and coercion within the meaning of the Act andthat these activities are attributable to the respondents because of thepositions and duties of Belknap, Modersohn, and Dick.2.The Trial Examiner found that the respondents violated Section8 (3) of the Act by suspending Frederick C. Sconfienza from employ-ment. In so finding he rejected the respondents' contention that theirconduct in suspending Sconfienza was required by a contract with theAmalgamated which is protected by the proviso to Section 8 (3).Weagree with the Trial Examiner's finding of discrimination but do notpass upon all of the alternative theories by which he arrived at thisfinding.The Trial Examiner concluded that the collective bargaining con-tract between the respondents and the Amalgamated did not requirethe termination of Sconfienza's employment because Sconfienza hadnot been expelled from membership in the Amalgamated, but had onlybeen suspended from membership in good standing.He further con-cluded that the contract in question was not the type of agreementcontemplated by the proviso to Section 8 (3), because the contractcovered only employees who were members -of the Amalgamated.Wefind it unnecessary to pass upon these issues.Assuming that the con-tract required the respondents to terminate the employment of an em-ployee suspended from membership in good standing in the Amalgam-ated, and assuming that the contract is the type of agreement which3In evaluating Modersohn's conduct on this occasion we have given no considerationto the remarks which he made to Holden,an organizer for the United,in front of therespondents'property at Cresskill about March 21, 1946. PUBLIC SERVICE CORPORATION OF NEW JERSEY155falls within the ambit of the proviso, the contract does not protect therespondents in the suspension of Sconfienza under the principles enun-ciated in theRutland Courtcase 4 and related decisions of the Board.The facts of this case, fully recited in the Intermediate Report,reveal that Sconfienza, toward the end of the term of the bargainingcontract between the respondents and the Amalgamated, engaged inorganizational activity on behalf of the United, reasonably calculatedto bring about a change of representatives at an appropriate time.We find, as did the Trial Examiner, that this timely activity of Scon-fienza on behalf of the United was an operative reason for the Amal-gamated's action in suspending Sconfienza from membership and re-questing his suspension from employment.We further find, as 'didthe Trial Examiner, that the respondents were aware of this reasonfor the Amalgamated's action when they acceded to the Amalgamated'srequest that ,Sconfienza be suspended from employmentsThus onApril 24, 1946, when the Amalgamated made its demand that therespondents suspend Sconfienza, President McCabe of the Amalga-mated informed Personnel Manager Fields and General ManagerWarner that dual unionism was one of the reasons why Sconfienzahad been suspended from membership. In addition, the respondentsknew that the United was attempting to organize their employees andthat Sconfienza was participating in the United's campaign.Upon all the facts we are convinced that theRutland Courtdoc-trine is here controlling and that by suspending Sconfienza fromemployment upon the request of the Amalgamated the respondentsdiscriminated against Sconfienza within the meaning of Section 8 (3)and8 (1) of the Act.,ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondents, Public ServiceCoordinated Transport and Public Service Interstate Transportation4Matter of Rutland Court Owners, Inc,44 N L R B.587 ; 46 N.L. R. B. 10405The Amalgamated contends that it requested the suspension of Sconfienza from em-ployment not only because of his dual union activity,but also for reasons unrelated tosuch activity.Although the Amalgamated did bring charges in addition to dual unionismagainst Sconfienza at the time of his suspension, we agree with the Trial Examiner thatthe Amalgamated'sdemand for the suspension of Sconfienza from employment was in-duced in substantial part by the dual activity of Sconfienza and would not have occurredbut for that activitySeeMatter of Durasteel Company,73 N. L.R. B. 941.6 In view of our finding that the respondents had notice at this time that the Amalga-mated's request for the suspension of Sconfienza was based in substantial part upon dualunionism,we find it unnecessary to consider the obligation of the respondents upon receiv-ing a letter from an attorney for the United,after Sconfienza was suspended from em-ployment,asserting that Sconfienza's activity on behalf of the United was the basis for hissuspension 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, Newark, New Jersey, and their officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workersof America, unaffiliated, or any other labor organization of their em-ployees, or encouraging membership in the Amalgamated Associationof Street, Electric Railway and Motor Coach Employees of America,affiliated with the American Federation of Labor, by discharging orrefusing to reinstate any of their employees, or by discriminating inany other manner with respect to their hire or tenure of employmentor any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Transport Workersof America or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Frederick C. Sconfienza immediate and full reinstate-ment to his former or a substantially equivalent position, without pre-judice to his seniority or other rights and privileges;(b)Make whole Frederick C. Sconfienza for any loss of pay he mayhave suffered by reason of the respondents' discrimination against him,by payment to him of a sum of money equal to the amount he normallywould have earned as wages during the period from April 24, 1946,the date of his suspension from employlent, to the date of the respond-ents' offer of reinstatement, less his net earnings during such period;(c)Post throughout their transportation system in the State ofNew Jersey, at all places of business where their employees are en-gaged, copies of the notice attached hereto and marked "AppendixA."'Copies of said notice, to be furnished by the Regional Directorfor the Second Region, after being duly signed by the respondents'representatives, shall be posted by the respondents immediately uponreceipt thereof, and maintained by them for sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondents to insure that said notices are not altered,defaced, or covered by any other material;I In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted before the words "A Decision and Order,"the words:"A Decree of theUnited States Circuit Court of Appeals Enforcing." PUBLIC SERVICE CORPORATION OF NEW JERSEY157(d)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order, what stepsthe respondents have taken to comply herewith.CHAIRMAN HERZOGtook no part in the consideration of the aboveDecision and Order.MEMBER GRAY, concurring in part and dissenting in part:I agree that the respondent violated Section 8 (1) of the Act bythe conduct recited in the opinion of the majority. I dissent, how-ever, from that portion of the Board's Order which is based upon thefinding of the majority that the respondent violated the Act by sus-pending Sconfienza from employment upon the request of the Amal-gamated.The respondent and the Amalgamated have negotiated and operatedunder collective bargaining contracts for more than a quarter-centuryand have thereby attained that stability in labor relations which thestatute seeks to achieve.During the period in question all therespondent's employees were members of the Amalgamated althoughthe contract then in force provided, only for maintenance-of-member-ship.The majority assumes the validity of this contract and that itrequired the respondent to terminate the employment of an employeesuspended from membership in good standing in the Amalgamated.Sconfienza, who in my opinion was more concerned with creating dis-sension at the plant than in securing proper and adequate collectivebargaining representation for the employees, was suspended fromgood standing in the Amalgamated which then called upon therespondent to honor its contractual obligation.In suspending Scon-fienza from employment, the respondent did no more than enforceitsmaintenance-of-membership contract which the majority assumesfalls within the ambit of theprovisoto Section 8 (3) so as to consti-tute a valid defense to a discharge for failure to adhere to membershipin the Amalgamated.Under all the circumstances, I would dismiss the complaint insofaras it alleges that the respondent discriminated against Sconfienzawithin the meaning of Section 8 (3) and (1) of the Act.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in the UNITED TRANSPORTWORKERS orAMERICA,unaffiliated,or any other labor organiza-tion of our employees,or encourage membership in the A-mALGAM-ATED ASSOCIATION or STREET,ELECTRIC RArLwAY ANDMOTOR COACHEMPLOYEES OF AMERICA,A. F. OFL., by discharging or refusingto reinstate any of our employees,or by discriminating in anyother manner with respect to their hire or tenure of employmentor any term or condition of employment.WWTEWILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization,to form labor organizations,to join or assistUNITED TRANSPORTWORKERS OFAMERICA or any other labor or-ganization,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employee named below immediate andfull reinstatement to his former or substantially equivalent posi-tion, without prejudice to any seniority or other rights and priv-ileges previously enjoyed, and make him whole for any loss of paysuffered as the result of the discrimination against him.Frederick C. SconfienzaPUBLICSERVICE COORDINATED TRANSPORT,Employer.Dated ---------By -------------------------------------------(Representative)(Title)PUBLIC SERVICE INTERSTATE TRANSPORTA-TION COMPANY,Employer.Dated ---------By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. John J. Cuneo,for the Board.Mr. Raymond Schroeder,of Newark, N. J., for the respondents.Mr. O. David Zinaring,ofWashington, D. C.;Mr. M. Herbert Syme,of Phila-delphia, Pa.; andMessrs. P. J. O'Brien, C. D. Ciechino,andArthur Appleton,ofNewark, N. J., for the Amalgamated.STATEMENT OF THE CASEUpon a first amended charge duly filed by the United Transport Workers ofAmerica, unaffiliated, herein designated as United, the National Labor Relations PUBLIC SERVICE CORPORATION OP NEW JERSEY159Board, herein called the Board, by its Regional Director for the Second Region(New York, New York), issued its complaint, dated July 1, 1946, against PublicService Corporation of New Jersey, Public Service Coordinated* Transport, andPublic Service Interstate Transportation Company; herein called RespondentPublic Service, Respondent Coordinated, and Respondent Interstate, respectively,and designated collectively as the respondents ; alleging that the respondents hadengaged in and were engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat 449, herein called the Act.Copies of thecomplaint, the first amended charge and notice of hearing thereon were dulyserved upon the respondents, United, and the Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, affiliated with theAmerican Federation of Labor, herein designated as Amalgamated.With respect to the unfair labor practices, the complaint alleged in substance :(1) that the respondents, on or about May 13, 1946, discharged Fred Sconfienzaand have since failed and refused to reinstate him, because of his membershipin United and his assistance to that organization; and (2) that the respondents,from July 1943, to date, have (a) vilified, disparaged and disapproved of United,(b) questioned employees about their union affiliation, (c) urged, persuaded, andwarned employees to refrain from assisting or joining United, (d) threatenedemployees with discharge or other reprisals if they joined or assisted United, and(e) kept under observation and surveillance the meeting places, meetings andactivities of United, or the concerted activities of its employees for the purposeof self-organization or improvement of their working conditions-all for thepurpose of discouraging membership in United and encouraging membership inAmalgamated, in violation of the ActThereafter on July 12, 1946, the respondents filed an answer, in which theyadmitted certain allegations of the complaint with respect to the identity andbusiness operations of the respective enterprises named therein, denied others,and further denied the commission of any unfair labor practices.Pursuant to notice, a hearing on the complaint was held at New York, NewYork, on various dates from July 17 to August 2, 1946, both dates inclusive,before the undersigned, Maurice M Miller, the Trial Examiner duly designatedby the Chief Trial ExaminerThe Board, the respondents, United and Amal-gamated were represented by counsel, and participated in the hearing.'At theopening of the hearing, a petition for leave to intervene, previously filed onbehalf of Amalgamated with the Acting Regional Director of the Second Region,was granted by the undersigned, "to the extent that the interest of the intervenormay appear throughout the course of the hearing."All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesse, and tointroduce evidence pertinent to the issues.During the presentation of the Board'scase, counsel for the respondents presented a general motion to dismiss thecomplaint,which was denied by the undersigned. At the conclusion of theBoard's case, counsel for the respondents presented a series of motions: (1) todismiss the complaint as to Respondent Public Service, on the ground that itsstatus as an employer for the purposes.of this proceeding had not been estab-'Mr Pesin,principal counsel for United,took no active part in the proceedings after thesecond session of the hearing, and subsequently withdrew from the caseShortly there-after,Mr. Chasan, who had also appeared and participated on behalf of the charging union,similarly withdrew from the case.Mr. Oliver,counsel for Amalgamated,was replaced byMr Syme on the third day of the hearingThe changes mentioned,all of which weueeffected without objection,are noted upon the record 160DECISIONSOF NATIONALLABOR RELATIONS BOARDlished,by the record; (2) to dismiss the allegations of the complaint with respectto the discharge of Sconfienza; (3) to strike certain testimony with respect toevents which occurred in 1943, on the ground that they were outside the issuesof the complaint and beyond the purview of Section 7 of the Act; (4) to dismissthe general allegations of the complaint with respect to interference, restraintand coercion; and (5) to dismiss the entire complaint for lack of proofThemotions were denied with leave to renew.At the close of the testimony, counselrenewed the aforesaid motions.Rulings upon the motions were reserved bythe undersigned.They are considered below. At the close of the hearing,counsel for the Board moved to conform the complaint to the proof with respectto formal matters.No ruling upon the motion appears in the official transcript.It is hereby grantedIn addition, at the conclusion of the hearing, counsel forall the parties, together with the undersigned, engaged in an informal discussionof the issues.The parties were granted 3 weeks within which to file briefsBriefs have been received from the respondents and Amalgamated.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSPublic Service Corporation of New Jersey, Public Service Coordinated Trans-port, and Public Service Interstate Transportation Company are corporationsduly organized under the laws of the State of New Jersey and maintain theirprincipal offices in that State within the City of Newark.Repondent Coordinated, although organized in January of 1928 shortly afterthe incorporation of Respondent Interstate, owns the entire outstanding capitalstock of the latter company.Both respondents also operate under a single,unifiedmanagement, with identical directors and officers.Together, the com-panies operate and maintain a completely integrated system of public passengertransportation, effective throughout the State of New Jersey.Respondent Public Service, however, operates exclusively as a holding com-pany.As such, it owns or controls the capital stock of several gas, electricutility, and transportation companies which operate within the State of NewJersey, including that of Public Service Coordinated Transport.The companymaintains its office in Newark upon the premises shared by Respondents Coordi-nated and Interstate.Seven of its directors also serve in a similar capacity onthe single board which acts for these subsidiary corporations. In addition, itsexecutive officers are identical with those of Coordinated and Interstate, ex-cept for two vice presidents who act exclusively for the subsidiary companies andmaintain no official connection with the parent corporation.Despite the degreeof integration thus established by the record, however, there is no indication thatRespondent Public Service, by virtue thereof, exercises any immediately effectivecontrol over the operations of the two subsidiary corporations; and the under-signed makes no finding to that effect.As of December 31, 1945, Respondent Coordinated maintained a staff of approxi-mately 5,000 employees, and operated 2,670 vehicles over 163 routes, all within theState of New Jersey. In the calendar year which ended on that date, RespondentCoordinated purchased supplies, consisting principally of gasoline, fuel oil, lubri-cants, tires, tubes and repair parts,.valued in excess of $7,500,000, operated itsvehicles over more than 72,400,000 miles of roadway, and carried approximately532,000,000 passengers for revenue.Gross income of the Company from the oper- PUBLIC SERVICE CORPORATION OF NEW JERSEY161ation of its transportation system approximated $30,300,000 for the year.Duringthe calendar year in question, also, the company purchased electrical energyvalued at approximately $700,000 from Public Service Electric & Gas Company,another subsidiary of Respondent Public Service, all of which, however, was pro-duced and delivered to Respondent Coordinated within the State of New Jersey.During the calendar year, Respondent Coordinated received income of approxi-mately $260,000 for the display of national advertising in the streetcars and bussesoperated by it on the routes which it maintains, and approximately $400 in addi-tion for the transportation of United States mail.The company currently main-tains offices, shops, garages and terminal facilities at 43 points within the StateAs of December 31, 1945, Respondent Interstate maintained a staff of approxi-mately 2,000 employees, and operated approximately 1,000 busses over 57 routes,serving 16 counties within the State of New Jersey and providing interstate trans-portation from various points within the State to New York City and Philadel-phia, PennsylvaniaIn the calendar year of 1945 the company operated its ve-hicles over approximately 38,500,000 miles of roadway and carried approximately124,000.000 passengers for revenue, deriving a gross income of approximately $16,-000,000 from the operation of its transportation system.Approximately 43 per-cent of the revenue aforesaid was derived from the transportation of passengersacross state lines, about $175,000 of that income being derived from chartered busservice outside the State of New Jersey.Within the period under discussion,Respondent Interstate pia chased materials and supplies, similar to those acquiredby Respondent Cooidinated, valued in excess of $3,000,000 and also purchased ap-proximately $60,000 worth of electrical energy from Public Service Electric & GasCompany, all of which, however, was produced and delivered to Respondent Inter-state within the State of New JerseyAs is the case with Respondent Coordinated,the company transports United States mail, and derived approximately $400 ofincome from this source during the calendar year of 1945.National advertisingis displayed upon the vehicles operated by the company, and 22 percent of therevenue derived by Respondent Coordinated from such display is allocated to theincome account of Respondent Interstate.The company maintains garages andterminal facilities at 30 points within the State, of which an undetei aimed num-ber are maintained in conjunction with Respondent CoordinatedAlthough Respondent Interstate concedes that it is engaged in interstate coin-merce, and that it is subject, therefore, to the requirements of the Act, RespondentCoordinated makes no similar concession, and contests the jurisdiction of theBoardEach of the companies in question admits that a number of its lines either passor terminate at stations operated by the several railroads which serve the Stateof New Jersey. These include the Pennsylvania Railroad; the Erie ; the NewYork, Susquehanna and Western ; the Lehigh Valley ; the Central RailroadCompany of New Jersey ; the New York, Ontario and Western ; the Delaware,Lackawanna and Western; and the Pennsylvania-Reading Seashore Lines. Therespondents maintain no record of the passengers who board interstate railroadfacilities at the terminals or stations of the railroads listed ; it was conceded,however, at the hearing, that a proportion of the passengers on the routes ofRespondents Coordinated and Interstate do employ the facilities of these com-panies for the purpose of securing access to other transportation facilities, en-gaged in interstate commerce.Again, although the companies insisted that norecords were maintained as to the proportion of their supplies which are securedfrom points outside the State, it was conceded at the hearing that Respondents 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoordinated and Interstate "may" get oil and gas within the State which "may"have come from points outside the State. The undersigned so finds.Respondents Coordinated and Interstate both admit that routes which theymaintain provide regular service to a number of large industrial establishmentsthroughout the State of New Jersey.Twenty-four establishments, with em-ployees of 4,000 and over in number, have been listed in this connection by therespondents.2All but one of the industrial enterprises listed have been foundby the Board, in prior proceedings, to be engaged in interstate commerce.'Bothrespondents also admit that they were subject to the jurisdiction of the Officeof Defense Transportation throughout the period of the war emergency.At joint operating points-terminals or garages from which the busses owned byRespondent Coordinated and busses owned by Respondent Interstate operatejointly-individuals employed as operators or maintenance personnel frequentlywork for both respondents, shifting from the equipment of one company to thatof the other at different times. In all such cases, each respondent pays directlyfor work doneSupervisory personnel at such joint operating points, however,receive their pay from both of the companies involved in the operation.Ac-cording to the general manager of Respondents Coordinated and Interstate, suchindividuals receive a single check; they are listed, however, as the employees ofboth respondents, and the amount of the salary payment involved is dividedbetween the two corporations in a proportion equal to that of their respectivegross revenues for the pay-roll period involved.Upon the entire record-including, but without limitation, the available evi-dence with respect to the operations of Respondent Coordinated in aid of the1See following tableCompanyEm-ployeesPassen-gersSourceBethlehem Steel Company. Hoboken -----------------------------4,2633,100PlantTietlen & Lang Drv Dock Company, Hoboken -------------------4 0002,560DoWeston Electrical Company, [sin] Newark ------------------------4,1501,618DoFederal Shipbuilding and Dry Dock Company, Kearny ----------29,6008,000DoWestern Electric Company, Kearny ____________________________22 0006,600DoWestinghouse Electric Mfg Company, Bluefield -----------------6,2222,488DoRadio Corporation ofAmerica, Harrison --------------------------7,2493,480DoCrucible Steel Company of America, Harrison --------------------9,7002,637DoFederal Shipbuilding and Dry Dock Company, Newark ---------7,1931,510DoCurtiss-Wright Corporation (Propeller Division), Caldwell -------4,092615DoBotany Worsted Mills, Passaic -----------------------------------6,2001,860DoWright Aeronautical Corporation, Plant No 1, Paterson ----------11,4502,633DoWright Aeronautical Corporation, Plant No 2, Paterson_________6,6,%1,263Do,Wright Aeronautical Corporation, Plant No 3, Fairlawn ---------4, 7751,003DoWright Aeronautical Corporation, Plant No 4, Paterson ----------5,5251,326Do.Singer Manufacturing Company, Elizabeth -----------------------6,8001, 960Do.General Motors Corporation, Linden___________________________6, 700670DoStandard Oil Company of New Jersey, Linden___________________4,6001,150Do,Radio Corporation ofAmerica,Camden --------------------------12,4265,000Do,Campbell Soup Company, Camden ------------------------------4,5002,700Do.New York Shipbuilding Corporation, Camden___________________30,0508,400Do,E I Dupont de Nemours and Company, Perms Grove -----------6, 1371,166DoJohn A Roebling's Son's Company, Roebling --------------------4,200420Do,Bendix Aviation Company, Bendix _______________________________4,9131,475DoU S Naval Depot, Bayonne_____________________________________5,1002 142DoRaritan Arsenal, Raritan township -------------------------------8,8622,747DoPicatinny Arsenal, Rockaway____________________________________15,0004,900DoIIn 16 instances the industrial establishments served by the respondent companies havebeen involved directly in proceedings before the Board,in each such case it was found bythe Board that the enterprise involved was engaged in interstate commerceIn seveninstances,the records of the Board contain no reference to proceedings which involvedthe specific establishment serviced by the respondent companies,but show Instead that theenterprises which own and operate the establishments aforesaid have previously been foundsubject to the requirementsof the Act. PUBLIC SERVICE CORPORATION OF NEW JERSEY163activities in commerce of the enterprises which it serves, and the evidence whichestablished its close relationship to the operations of Respondent Interstate-the undersigned concludes and finds that Respondent Coordinated, contrary to itsexpressed contention, is engaged in commerce within the meaning of the Act.'The record, however, contains no indication that Respondent Public Serviceexercises any immediate control over the operation of Respondents Coordinatedand Interstate.Since it appears that Respondent Public Service functions ex-clusively as a holding company, exercises no direct control over the operation ofits subsidiary corporations, and takes no active part, as such, in the formulationor application of their labor policy, the undersigned finds that the motion fordismissalmade on behalf of this respondent has merit ; and the motion is herebygranted.'Ii.THE ORGANIZATIONS INVOLVEDThe Amalgamated Association of Street, Electric Railway and Motor CoachEmployees of America, Division 819, 820, 821, 822, 823, 824, 825, 862, SSO and 947,affiliated with the American Federation of Labor, constitute labor organizationswhich admit to membership employees of the respondents.The United Transport Workers of America, unaffiliated,' was incorporatedunder the laws of the State of New Jersey on February 26, 1946, and held itsinitialmeeting on the 10th of March. Its constitution, formally adopted by voteof the membership on March 25, 1946, specifically provides that the organizationshall concern itself with matters affecting the general interest of the member-ship, such as the establishment and enforcement of working contract rulesgoverning hours, wages, and conditions of work, the conduct and settlement ofstrikes, and the establishment of a pension fund.The document also containsprovision for the organization of affiliated locals, and further provides for theelection by such locals of delegates to a district council.Provisions with respectto applications for membership, initiation fees and the payment of dues andper capita taxes are included. In addition, the constitution contains elaborateprovisions with respect to the election of officers,businessagents and shop stew-ards, their duties and responsibilities, the qualifications of delegates to the dis-trict council, and the various powers delegated to that organization.Officers of the United Transport Workers of America, as designated in itsconstitution, have already been elected by the membership, and, so far as therecord shows, have already begun to function in their behalf.Membershipmeetings of the organization have been held at frequent intervals since the dateof its formation.Counsel for the Amalgamated argued strenuously at the hearing,and in hisbrief, that United had been organized to promote the personal interest of itsincorporators, that the circumstances of its incorporation differentiated it fromconventional trade unions, that its officers were irresponsible, and that it wasnot, in sum, the type of labor organization contemplated by the Act.Upon4Matter ofthe Baltimore Transit Company,47 N L. R. B 109,enforced 140 F. (2d)61(C C A. 4) ,Bert den. 321 U. S 795 ;Matter of Turner Transportation Company,N L R B 87, cfMatter of Trans-Bridge Lines Inb.,63 N. L R B. 807.605The collective designation of the employer interests involved in the instant case as the"respondents" will be used in the balance of this report to refer to Respondents Coordi-nated and Interstate only,and will involve no reference to Respondent Public Serviceunless that corporation is expressly named.°Martha Davis,president of the organization,identified it as affiliated with the ShipyardWorkers of America.There is no indication, however, that the latterorganization is aparent organization with respect to United. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD.the basis of this contention, counsel argued further that United has no rights as aparty to the instant case. The basic contention advanced by counsel for Amalgam-ated is clearly without meritWhatever the internal structure and purpose ofthe organization may be, it fulfills the requirements of the statute.' The evidencecited by counsel for Amalgamated, in his argument and related offers of proof,must be considered irrelevant to any determination of the matter in issue.' Itis established by the record that United admits to membership employees ofthe respondent companies, and exists for the purpose of dealing with them inregard to "grievances, labor disputes, wages, rates of pay, hours of employ-ment and conditions of work" affecting the persons in their employ.The under-signed accordingly concludes and finds that United Transport Workers ofAmerica, unaffiliated, is a labor organization within the meaning of the Act.'III.THE UNFAIR LABOR PRACTICESA. The organszattonal structure of the respondentsThe operating personnel of Respondents Coordinated and Interstate is underthe general direction and supervision of James Al. Symington, vice presidentin charge of operations for both of the respondent companies. Immediatelysubordinate to Symington are live assistants, designated respectively as the gen-eialmanager, assistant vice president in charge of operations, sales generalmanager, personnel manager, and chief engineerEach of the five individualsunder discussion acts in a dual capacity, similar to that of Symington, and per-forms the functions of his particular office for both respondent companiesThe respondents maintain seven operational divisions within the State ofNew Jersey.Each division is headed by a division manager, responsible gen-erally to the vice president in charge of operations and also to each of thespecialized department heads already listed. In the Bergen Division, with whichthis proceeding is primarily concerned, the division manager of RespondentsCoordinated and Interstate, at all the times material herein,has been RussellV. Dievler.His immediate subordinates are W. B. Dickson, superintendent oftransportation, and F. C. Burton, superintendent of buildings and equipment fromMarch 1, 1945, to date.10Seven garages are maintained in the Bergen Division.The supervisory staff ofthe division presently includes 3 supervisors, responsible to the superintendentof transportation, and 3 garage foremen, responsible to the superintendent ofbuildings and equipment. Immediately subordinate to the supervisors, each ofwhom is responsible for the operations of both respondents at a particular garageor group of garages, are 9 depot masters, 13 assistant depot masters, 6 roadsupervisors, and 3 inspectorsAll of the individuals designated by these titles areconsidered a part of the supervisory staff of Respondents Coordinated and Inter-7"The term `labor organization' means any organization of any kind, or any agency oremployee representation committee or plan, in which employees participate and which existsfor the purpose, in whole or in part, of dealing with employers concerning grievances, labordisputes,wages, rates of pay, hours of employment, or conditions of work "NationalLabor Relations Act, Section 2 (5).8Matter of Federal Shipbuilding and Dry Dock Company,65 N L R B 410 ,Matter ofColumbiaRiver Packers Association,40 N. L R B 246 ;Matter of Lawson Manufactut ingCompany,19 N L R B , 756, 799° In the light of the finding made in this connection, the undersigned finds it unnecessaryto consider the further argument of counsel for Amalgamated that United is not entitledto recognition as a party to this proceedingSeeNational Labor Relations BoardRulesand Regulations, Series 11, Sections203 7and 203.11.10 JW. Whetham occupied the latter position prior to the date in question PUBLIC SERVICE CORPORATION OF NEW JERSEY165state; they receive their pay, as previously noted, from both of the companiesthey serve.All are salaried employees, as distinguished from hourly paid opera-tors and maintenance personnel; they have never been included within thecoverage of any collective bargaining agreements negotiated by the respondentsand AmalgamatedTheir work assignments, according to Division ManagerDievler, are changed, when necessary, without any reference to their senioritystatus with the companies.The division manager, in general, has complete supervision over the personswho occupy the positions named above, and is responsible generally for theoperation and maintenance of the busses operated within the division byRespondents Coordinated and Interstate.His immediate subordinates, pre-viously designated, are responsible respectively for the operation of the bussesin the division, and for the maintenance of the buildings and equipment ownedby the respondents therein.Although the final authority to hire, promote,discharge, discipline, and otherwise effect changes in the status of employeesiesicleswith the division manager, subject to the right of appeal established bycollective bargaining agreements, each of the superintendents has the admittedauthority to make recommendations as to changes in the status of personnel,recommendations which are generally followed by the division manager. In theabsence of the division manager, his authority is exercised for the period of hisabsence from duty by the superintendents, each within the field of his particularand specialized jurisdictionThe garage foremen, previously noted, are primarily responsible for the main-tenance work on the buildings and equipment of the respondents.They functionas the immediate supervisory heads of the mechanical department and servicethe equipment of both respondents.The record indicates that they have theauthority to assign mechanics to their work, and certain limited authority tomake recommendations as to changes in the status of those subordinate to themThese recommendations, within the normal course of events, are communicatedto the division manager through the superintendent of buildings and equipment.In the operating department, however, those individuals designated specificallyas supervisors report directly to the division manager.They are responsiblegenerally for the ettective operation of the lines which operate from garagesunder their supervision.As incidents of their employment they possess theauthority to make recommendations to the division manager with respect tochanges in operational schedules, disciplinary measures designed to affect theoperating staff, and, in addition, changes in the status of minor supervisory andnon-supervisory personnel.The depot masters already mentioned, otherwise known as station masters,are responsible directly to the supervisors of the respondent companiesTheyare assigned to particular garages, at which it is their function, in turn, to assignthe operators to their work In the largest operational unit of the Bergen D_vi-sion,which includes the Hackensack, Rutherford, Westwood and Railroad Ave-nue garages, the respondents maintain a staff of 180 operators, subject to theorders of the depot master there assignedAt Edgewater garage, the smallestunit within the Division, there are approximately 50 operators subject to theorders of a depot master It was conceded at the hearing that the assignmentof work by depot masters is fully within the discretion of the latter, subject onlyto such limitations upon that discretion as may be fixed by the terms of an appli-cable collective bargaining agreementAssistant depot masters usually receive the money turned'in by operators, andperform, in addition, various clerical functions of assistance to the depot master778886-49-vol. 77-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoad supervisors, as in the case of depot masters, are directly responsible toa particular supervisor, and perform a number of functions related to the qualityof the service provided by Respondents Coordinated and Interstate on the par-ticular lines to which they are assigned. Primarily, they are responsible for theregulation of schedules maintained by the respondent companies ; they makeobservations as to the adequacy of service at specific tunes, check upon the abilityof operators to maintain schedules, and make recommendations to the supervisorwith respect to changes in service.Inspectors, so-called, have no specific assignment but are employed as reliefmen, in which capacity they may be called upon at various times to replace anyof the minor supervisory personnel herein listed, below the level of a supervisor.Each of the minor supervisory personnel listed is authorized to report a violation of company rules by operators or maintenance employees, or other matterswhich may require disciplinary action or changes in status among non-supervi-sory personnel.These reports, the record shows, are customarily submitted to asupervisor for necessary action.The respondents concede that all of the individuals whose duties and respon-sibilities are discussed herein are considered to be supervisory personnel. It isargued, however, that employees subordinate to the division manager exerciseonly a minor degree of supervisory authority, in fact, and that their conduct inconnection with the events which form the basis of the instant case should notbe imputed to the respondents. This contention is without merit. It should beemphasized that the responsibility of the respondents for the conduct of theirsupervisory personnel cannot be said to rest alone upon the rule ofrespondentsuper tor."Upon the entire record, it is clear and the undersigned finds that thepersonnel now under discussion were, and are, the recognized agents of Respond-ents Coordinated and Interstate for the transmission of instructions to non-supervisory employees, and are, in fact, immediately responsible for the degreeof effective supervision required to assure proper execution of the duties assignedto such non-supervisory personnel.They have acted, and continue to act, asspokesmen for the respondents in all of the varied matters, which relate to thenormal routine of the work. By virtue of that responsibility inherent in theirfunction they occupy a strategic position with respect to employees responsibleto them, and may be properly described, in the opinion of the undersigned, asrepresentatives of management.12 It follows that the respondents must be heldaccountable for their knowledge and activity, insofar as it may relate to theevents with which the parties are here concerned ; and the undersigned so finds.B. The generalcourse of the unfair laborpractices1.The contractual relation between Amalgamated and the respondentsThe record establishes that Amalgamated has maintained contractual relationsfor 27 years with the companies which have operated the properties now adinin-istered by Respondents Coordinated and Interstate.Their first agreement,according to the record, was negotiated in 1919.The contract in effect through-out the period with which the present case is primarily concerned, was executedon June 25, 1945. Its parties are specifically identified in the language of thepreamble as Respondents Coordinated and Interstate, and those employees "whoare now or may hereafter become members of the several divisions known anddesignated as Divisions Nos 819, 820, 821, 822, 823, 524, 825, 862, 880, and 947it InternationalAssociationof Machinistsv.N. L R.B ,311 U. S 72, 80.32Matterof Fred P.Weissman Company,69 N. L. R. B. 1002. PUBLIC SERVICE CORPORATION OF NEW JERSEY167of the Amalgamated Association of Street, Electric Railway and Motor CoachEmployees of America"The agreement,as adopted,was to remain in forceaintil July 1, 1946, and from year to year thereafter, subject to 60 days' notice byeither party of a desire to negotiate changes.Throughout the major portion of the period in which the parties have governedtheir. relationship by contract, and at all of the times material herein, the agree-ments between Amalgamated and the respondents have contained a maintenance-of-membership clause, expressed in the following terms :The Companies shall do nothing to prevent or discourage any presentemployee from becoming or continuing to be a member of the Associationand shall not in any way discriminate against a member thereof because ofsuch membership.The Association shall not in any way discriminate againstany present employee of the Companies because of his refusal to join theAssociation.Employees, being members of the Association, and, therefore,parties to this Agreement, shall during the period of this Agreement remainmembers of the Association, if in the employ of the Companies.13Although the agreement, thus expressed, cannot be said to establish a closed or-union shop, the undenied and credited testimony of Appleton indicates that, atthe time of the events related herein, all of the operating and maintenance per-sonnel employed by the respondents held membership in some division of the-union2.The walk-out of November 18, 1942On November 18, 1942, as the result of grievances not directly material herein,certain employees at the garages of the respondent companies in Hackensack,Cresskill, and Westwood, all within the Bergen Division, called an unauthorized.strike against the respondents, a strike which was "one hundred percent effec-tive" at the particular garages named, according to the testimony of witnessesfor the Board. The walk-out began at approximately 4: 30 a. in. on the day in,questionWithin a few hours thereafter several of the respondents' supervisoryofficials, including W B. Dickson, superintendent of transportation for the BergenDivision, a Mr. McArthur, then the personnel manager of Respondents Coordi-nated and Interstate, Charles Fields, then assistant to McArthur, Mathew It.Boylan, then vice president in charge of operations, and James M. Sym.ngton,then employed as Boylan's assistant, appeared on the property of the respondentsat Cresskill and discussed with representatives of the employees the grievanceswhich had caused the cessation of work. As a result of this discussion, Fields-xuas commissioned by Boylan to receive the complaints of employees and to settlethe grievances which could be adjusted on the spot. The men were exhorted byBoylan to return to work and to await the adjustment of their grievances in thenormal course of events : and the walk-out ended at about 9:30 a. m.14A contemporary investigation of the circumstances which resulted in the cessa-tion of work, by representatives of Amalgamated and supervisory officials, indi-13Arthur Appleton, StateBusinessAgent of the Amalgamated, testified credibly that theclause in question has been incorporated in every contract with the respondent companiessince 1921 or 1922,and that its terminology has never been changed14Sconhenza testified that Boylan promised to hear the unadjusted grievances of the em-ployees on the following day at the garage in Hackensack, but failed to show up for themeetingThere is no allegation, however, in this proceeding, that the conduct of therespondents in connection with the strike amounted to a violation of the Act, and theundersigned finds it unnecessary, therefore, to make any finding on the point thus argued6v the witness 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDcated, apparently to the satisfaction of the union and the respondents, thatcertain individuals, eight in number, were primarily responsible for the strike."The individuals involved were immediately suspended by the State ConferenceBoard of Amalgamated, and deprived of their status as members in good standingof that organization. Information as to the action of the Conference Board wasdispatched to Boylan on November 19, 1942; such of the individuals as werethen employed by the respondent companies were immediately suspended fromtheir employment until such time as they should reestablish membership in goodstanding with the contracting union."Fred Sconfienza, the dischargee involved in the instant case, participated inthe walk-out on the 18th of November but was not, so far as the record shows,among the employees active in the promotion or conduct of the strike.3.Concerted activity by the employees in 1943In July of 1943, apparently because of resentment in regard to the aftermathof the November 1942 strike, grievances, and dissatisfaction with the currentnegotiations for a new agreement, certain of the suspended employees, Scon-fienza, and several others, prepared and circulated among employees of therespondent companies a leaflet which announced a protest meeting for themembers of Division 825 at the Junior Order Hall in Hackensack 17the leaflet, according to the record, were found upon the respondents' premises byEmil Johnson and John Modersohn, the supervisors assigned respectively to thegarages of the respondents at Edgewater, New Jersey, and Cresskill, and wereforwarded by them to Division Manager DievlerThe latter was also informedat the time that the circulars had been distributed by some of the employeessuspended in 1942.Dievler, according to his undenied and credited testimony,communicated immediately with Boylan, and was advised by the latter to under-take surveillance of the meeting, in order to observe the number of operators andmaintenance employees who attended, and to determine whether the meeting inquestion portended any further difficulty in connection with the operation ofthe respondent companies, similar to the November 1942 strike."Dievler dis-cussed the matter with Dickson, and requested him to be present alsoThe latteragreedEmployees of the respondent companies began to gather in the vicinity of theJunior Order hall shortly after 8: 00 p. in, on the evening of July 15th. Dievlerand Dickson, according to their testimony, had already arrived.Sconfienza,another one of the early arrivals, testified credibly that he had observed theseofficial representatives of the respondent companies and several officers of Amal-gamated upon the adjacent property of the respondents upon his arrival at the"These included Walter Altana, William Eckert, Vincent Fagan, Joseph Whalen, JScerbo, U Fishman, G Straub, and George Valero, all of whom were members of Amalga-mated', Division 825, the Divisipn with jurisdiction in Bergen County16Altana hail already been "discharged" by the respondents on January 20, 1942, forreasons not directly material to the instant caseSimilar action had also been takenpreviously with respect to Eckert17The hall, according to the record, is located immediately adjacent to the entrancedriveway of the respondents' garage on Gamewell Street in HackensackAcross the drive-way, and immediately north of the hall, is located the "office building" utilized by therespondents as the headquarters of the Bergen Division.Sconfienza explained the choiceof the hall as dictated by the fact that Carpenter's Hall, theregular meeting place ofthe union, was not available on that night for the gatheringunder discussion.18Fields, according to his testimony, received substantially similar instructions. PUBLIC SERVICE CORPORATION OF NEW JERSEY169Hall.'°In addition, according to Sconfienza, Emil Johnson, then a supervisorat the Edgewater garage, stood upon the sidewalk before the office building of therespondents, approximately 40 feet from the entrance to the Junior Order Hall,and accosted a number of employees who were approaching the hall from the eastwith the apparent intention of attending the meeting. Johnson carried a smallnotebook, which was identified as similar in size and appearance to the notebookscustomarily used by supervisors in connection with their work, and was observedby Sconfienza and others to make notations in the notebook after a brief conversa-tion with each of the employees accosted by him. °At or about this time, Mathew R. Boylan also arrived at the scene by auto-rnobile, conferred briefly with officials of the respondent companies in the drive-way of the property, and then entered the building owned by the respondentsimmediately adjacent to the Junior Order Hall."Shortly before the scheduled start of the meeting, according to the creditedtestimony of Sconfienza, Whalen and others, several supervisory officials of the1°Dievler and Dickson, previously mentioned, four officials of Amalgamated, and twoadditional employees of the respondent companies were identified by Sconfienza, who testi-fied that the men were scattered in groups of two or three on the driveway between theJunior Order Hall and the office building of the respondents, and on the sidewalk entranceto the driveway, while some weie seated on the platform of the office building whichfronted on the driveway.The testimony of Sconfienza with respect to the events of the evening, summarizedherein, has been substantially corroborated by that of Whalen, Eckert, and AltanaBusi-ness Agent Seward, President McCabe, Leonard Mills and Joseph Toleno of Amalgamatedadmitted at the hearing that they had been present at the time20 Sconfienza, according to his credited testimony, nquaied of Johnson as to what he wasdoingIn reply, said Sconfienza, Johnson stated, "Freddie, I never will forget that strikeyou pulled up in Cresskill," to which the latter replied, in turn, "Johnny, you cannot scarethe men by standing out here this way and taking their names down " The testimonyof Sconfienza contains no reterence to a reply.Johnson denied that he had engaged in any action of the type described, or that hehad had the quoted conversation with SconfienzaHe admitted, however, that he had beenpresent on the property of the respondents at the time, and that he might have greeted someemployees on their way to the hall, but denied that lie had ever been out upon the sidewalkbefore the office building of the respondents prior to the meetingUpon the entire recordand his observation of the witnesses, the undersigned credits the testimony of Sconfienza asto his observation with respect to the conduct of Johnson.The record also contains additional testimony by Walter Altana with respect to a statement made to him by GeorgeFagan, an employee, who allegedly advised Altana at the meeting that Johnson hadaccosted him and noted his name and number Since the testimony in question washearsay, however, the undersigned makes no finding to that effect21The respondents introduced evidence by General Manager Warner and the formerchauffeur of M R Boylan tending to show that he iegulaily took extended vacations atAvon, New Jersey, on every week end of July and August in 1943, beginning on Thursdaynights and ending on Monday morningsThe chauffeur also testified that Boylan had beenin poor health from 1942 until his death on April 30, 1945, and that he, the chauffeur, wasnever required to drive for Bovlan at night during the period in questionWarner, inaddition, stated that Boylan had followed his regular practice with respect to week-endleave on the afternoon of July 15, 1943-a day before the respondents and Amalgamatedheld a meeting to discuss the area of their agreement on the 1943-44 contract which theylater executed.The testimony in question was obviously offered to rebut the testimony of witnesses forthe Board that Boylan had been present in Hackensack on the evening of July 15, and todiscredit their testimony in general.Upon the entire record, however, and in the lightof evidence that other means of transportation were available to Boylan; that he wasactive at the time in the negotiations with Amalgamated, and the War Labor Board pro-ceedings incidental thereto; and that he obviously regarded the meeting of July 15 assufficiently significant to justify an attitude of watchful waiting on the part of the com-panies, the undersigned credits the testimony of the witnesses for the Board that he waspresent on company property in Hackensack at the time of the meeting under discussion. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent companies, and the officers of Amalgamated, moved to the sidewalkarea immediately before the entrance to the property of therespondents, an(Iformed an ii regular linediagonally across the entryway from the curb to therespondents' property line,According to Sconfienza and Whalen, the line formedan Effective barrier forpersonsapproaching the Junior Order Hall from the east.Sconfienza and Whalen, according to their credited testimony, went through theline to reach the Junior Order HallOthers, among them Eckert and Altana,stepped off the curb into Gamewell Street in order to avoid the necessity ofpassing through R3The meeting began at about 9:30 p in, as scheduled. Approximately 65 em-ployees were present when William Eckert, who acted as chairman, called fororder.In the midst of the discussion that followed, which is not set out specifi-cally in the record, one of the employees present called the attention of his fellowemployees to the tact that Boylan, Dievler, Dickson, and several other, officals ofthe respondent companies, together with Arthur Seward, were standing at thewindow of a lighted room in the adjacent building, from which they could ob-serve the meeting in the Junior Oi der Hall. Several employees rushed to thewindow from which this observation had been made. Almost immediately, thelight in the room across the way was extinguished ; and according to the creditedtestimony of witnesses for the Board, the persons standing at the window acrossthe driveway, if any, could no longer be distinguished or identified 24The meetingadjournedabout 11 p inUpon leaving the hall,Sconfienza,Altana,Whalen, and others observed officials of Amalgamated in the vicinity, and spoketo themThere is no indication, however, that the conversation dwelt in anyway upon the events which had occurred that evening.2°22 Sconfienza identified the line as composed of Mathew Bo3lan, who had come back outon the driveway in the meantime, Dievler, Dickson, Supervisors Johnson, Pierce andModersohn, Acting Inspector Gaddis and Depot Master Warner for the respondents, togetherwith Business Agent Seward, President McCabe, Shop Steward Joseph Toleno, LeonardMills and others for Division 825 of Amalgamated23 It was admitted by all the parties, however, that the individuals who composed theline presented no physical impediment to the passage of persons who sought the entranceto the Junior Order Hall.24According to the testimonyof Sconfienzaand Whalen, which the undersigned credits,the windows in both buildings were open at the time, and throughout the period of themeeting2sWitnesses for the respondent companies,among then Personnel Manager Fields,Dievler,Dickson, Supervisor Johnson,GeneralManager Warner and others,variouslydenied that Boylan had been at the Hackensack garage on the night of July 15, that EmirJohnson had been present in the vicinity making notes on the, people present, or that thecompany and union officials present had ever formed a line across the sidewalk whichimpeded access to the Junior Order HallStatements of similar tenor were offered b}-witnesses who testified for AmalgamatedDievler admitted,however,that lie had observe(pthe number of employees present in the vicinity of the hall, and, indeed, had made an effortto do soHe testified that there were only 25 or 30, and that lie concluded,as a result,that therewas no significant danger of any interruption in serviceThe testimony of a number of drivers and other employees was also offered to refuteor otherwise discredit specific testimony offered by witnesses for the BoardIn this con-nection James Monroe,a driver,testified that he had attended the meeting of July 15 anddenied that he had been accosted at the time by anyoneSimilar testimony was given byPeter Trotta, who had accompanied Monroe. Joseph Ryan, it driver, stated that he hadcome to Hackensack from Westwood with James Bracken,a fellow employee,to observethe meeting,and also denied that he had been accosted or spoken to by anyone in the vicinityof the hallHis testimony was corroborated by BrackenPeter McCarthy, a Westwooddriver,denied that he had been in the vicinity of the Hackensack garage at all on the date PUBLIC SERVICE CORPORATION OF NEW JERSEY171Within a day or two thereafter leaflets were again distributed to employees ofthe respondent companies within the Bergen Division,to announce that a secondmeeting had been plannedfor the 19th of July,at the Painter'sUnion Hall inEnglewood,New JerseyCopies of the leaflet were again received by DivisionManager Dievler from Supervisors Johnson and Modersohn.Dievler communi-cated with Boylan as before,and was againadvised toundertake surveillanceof the meeting.On the evening of the 19th,some time before the scheduled hourof the meeting,Business Agent Seward, accompanied by Division Manager Dievler,drove past the Painter'sUnion Flall;his action in doing sowas observed byWhalen, who was sitting across the street." About one-half hour before 9 p.,m.the meeting time announced in the leaflet, Dievler,Dickson, and Seward, accom-paniedby Leonard Mills,shop steward at Hackensack'27appeared again beforethe hall,and parked the cars in whichtheywere riding about 20 feet north ofthe entrance to the hall,at a point from which they could observe and be observedby employees of the respondent companies who entered the building.28In addition,at sometimebefore the start of the meeting, Emil Johnson,who had also appearedin his car, was observed in conversation with Dickson and Dievler,at the openwidow of the car in which the latter were sitting 20There is no substantial indication,however,that Dievler, Seward or Johnsonspoke to any employee of the respondent companies,with the exception of oneemployee who allegedly volunteered the information that he expected to attend.Dievler testified,without contradiction,thata blackout which began shortly afterthe scheduled start of the meetingpreventedhis departure from the vicinityfor about an hour, but that he and Seward left the neighborhood of the hallin questionSimilar testimony was given by Depot Master Warner, and John H Gaddis.currently employed as it road supervisorIn evaluating the testimony summarized above, the undersigned has noted that therecord contains no reference to Monroe or Trotta on the part of witnesses for the Board.The testimony which they offered, therefore, does not meet or refute any of the evidencerelied upon by the Board, and the undersigned so findsRyan and Bracken testified thatthey had arrived in Hackensack very early on the night of the meeting, and had thenremained away in search of "refreshments" for about 4 hours, to 11 30 p niThe under-signed considers it most unlikely that Ryan and Bracken would have come to Hackensackfrom Westwood to observe the meeting and then remove themselves from the vicinity ofthe hall for the entire period of its duration without a more compelling reason than a desirefor refreshmentsSuch a reason is found in the testinionv of Whalen and Eckert thatthe drivers in question were among those accosted by .Tolnson-testimony which theundersigned believes to be worthy of creditThe undersigned notes in this connection,the testimony of President McCabe that Bracken and Ryan were seated with him on theplatform of the company building between the hours of 8 15 and 9 30 p. mUpon the entire record, therefore,and in the light of his observation of the witnesses.the undersigned credits the testimony of the witnesses for the Board.^ Dievler,with corroboration by Dickson,testified that he had driven his car to Engle-wood,picked up Dickson there,and arrived in front of the meeting hall shortly thereafter,but denied that he saw Seward at any time before his arrival in front of the hallInsofaras his testimony in this connection varies front that of Whalen,the undersigned creditsWhalen21The identification of Mills is based upon the testimony of Whalen,Eckert, Altana,Dievler,Dickson,and Seward.Sconfienza identified the man with Seward as JosephToleno, of the Cresskill garage.According to McCabe and Seward,both Mills and Tolenowere present.In the light of the entire record,therefore,the undersigned does not regardthe variance as material and finds it unnecessary to resolve the questioii created thereby28Dievler and Dickson appear to have been seated in one car ; Seward and Mills inanother.McCabe,according to his testimony,was also present in front of the hall,for partof the evening in question29The testimony of Sconfienza and Whalen, upon which these findings are based,has beensubstantially corroboratedby that ofEckert andAltana. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDimmediately after the blackout was lifted.30The meeting adjourned at about11p.m.There is no indication in the record that the meetings held on the 15th and19th of July, in 1943, resulted in any specific action on the part of Amalgamatedor the respondents.The insurgent group, however, so far as the record shows,has called no further meeting of employees.4.The organization of UnitedThe record contains no indication of dissatisfactionamongemployees of therespondent companies, in 1944, with respect to the quality of their representationby AmalgamatedEarly in 1945, however, as the result of extended negotiationsbetween Amalgamated and the respondents with respect to their agreement forthe 1945-46 contract year, and proceedings before the War Labor Board whichneed not be detailed here, employees of the respondent companies received aWLB award which called for a pay increase of about 5 cents per hour-an amountwhich some of the employees, including Sconfienza, regarded as inadequate"Dissatisfaction with the award among the members of Division 825 ultimatelyresulted in the appointment of Sconfienza to a committee delegated to meet withan international officer of Amalgamated and to discuss the scope of possibleaction which Division 825 might take to express its discontent.Business AgentSeward and President McCabe of Division 825 were the other members of thecommittee, which subsequently met in Baltimore with Amalgamated Interna-tional Vice-President Mischo, and discussed the matter with lamThe conmut-tee made no formal report to the members of the Division with respect to its con-versations with Vice-President Mischo.Sconfienza, however, acting upon hisown initiative, spoke informally to employees of the respondent companies atseveral garages within the Bergen division, and reported the substance of thediscussion as he had understood it.The record indicates that on one such occa-sion, at least, in the operator's room at the Hackensack garage,Sconfienza'sreport to the employees was overheard by Dievler, Dickson, and Seward, whostood in the doorway of the operator's room within plain view of all the employeesthere, while Sconfienza repeated the story of the committee's conversation withMischo, already noted 22On the 8th of March, 1946,Sconfienzawas approached during a period of lay-over at the end of his run by an individual who represented himself as anorganizer for the United Transport Workers of America, a labor organizationwhich intended to establish itself upon the property of the respondentsUponthe basis of representations made by the individual in question Sconfienza com-municated with Walter Altana, Whalen, Eckert, Valero, Holden, andseveral ofthe other individuals who had been suspended by Amalgamated in November1942, and advised them as to the existence of United.On March 10, 1946, at a80This occurred, apparently,between 10 and 10: 30 p in31The contract which embodied the award, according to Sconfienza,was rejected by theBergen County and Camden divisions of Amalgamated,although it was apparently ap-proved and signed by the other divisions within the State-wide bargaining unit.81Counsel for the Amalgamated sought to establish,on several occasions during thehearing, that Sconfienza,in his talks to other employees,had misinterpreted the results ofthe mission to Baltimore.The undersigned,however,regardsthe evidence offered in thisconnection as irrelevant and immaterial.Even though it be assumed for purposes ofargument,that the contentions of counsel in this connection may be consistent with thefacts, the record shows that Sconfienza was not subjected to union discipline at the time,and there is no indication that the conduct of which counsel now complains was consideredin connection with his ultimate suspension, discussed in detail hereinafter. PUBLIC SERVICE CORPORATION OF NEW JERSEY173meeting attended by Sconfienza, the individuals named, and other employees ofthe respondent companies, United was formally organized.On March 18, thenew organization adopted the constitution already discussed in this report, whichwas subsequently ratified, as already noted, and typed in final form"Thereafter, Sconfienza and the other individuals named were actively engagedin the solicitation of members for United among employees of the respondentcompaniesAccording to Sconfienza he distributed membership application cardsand circulars at various garages and freely, discussed the benefits to be derivedfrom membership in the newly founded organization.On one such occasion,Sconfienza testified, while he, Altana, Eckert, and Whalen wereengaged inorganizational activity at the Hackensack garage, Depot Master Flood askedAltana "what it was all about," and was expressly informed at the time that"a new union" was being organized among the respondents' employees.Onanother occasion, according to the witness, he distributed application cards atCresskill within the presence of Depot Master Bertram, and on still anotheroccasion, outside the property there, within the view of Supervisor Modersohn.34On March 16, 1946, apparently as the result of action taken at the meeting,Martha Davis, president of United, prepared a petition for the certification ofrepresentatives which was ultimately filed with the Regional Qffice of the Boardon March 21, and was docketed as Case No 2-R-6386. The petition, as filed,designated the employer involved as Public Service Coordinated TransportCompany and described the unit appropriate for the purposes of collective bar-gaining asthe "Bus Drivers-Garage men and Maintenance men of BergenCounty, New jersey." Contemporaneously with the preparation of the petition,representatives of United undertookan extensiveorganizational campaign amongemployees of the respondent companies, as alreadynoted 35On the 19th of March, at some time in the evening-about the close of theevening rush hour-Holden and Altana appeared at the respondents' Englewoodgarage to interview a bus cleaner, and to solicit his membership in United. Altanaentered the garage to seek the cleaner, and was discovered there by CharlesBelknap, the assistant depot master then on duty. The latter informed Altana,after some discussion as to the object of Altana's visit, that he had no businessupon the property of the respondents, and ordered him to leave the garageAltana, together with Holden, who had apparentlyremainedoutside, then pro-ceeded to the front of the garage, where the operator's room was located, at acorner of the building marked by a store front window and door.According to the credited testimony of Altanaand Holden,the store frontwindow was painted dark green, to a height of approximately 6 feet from theground, while the panel of the store front door, which was made of glass, waspainted completely black.Altana, however, according to his testimony, observeda sizeablechip in the paint through which the light of the room inside was ap-parent topersons outside,and noted also that the transom of the door wasopen.Thereupon, according to Altanaand Holden,the former stooped and33 Sconfienza,according to his undenied and credited testimony, was elected to member-ship in the district council of the organization34Flood, when called as a witness by the respondents, denied that Sconfienza or Altanahad ever mentioned United to him, and Bertram similarly denied that he had ever beenspoken to by Sconfienza.The undersigned notes that the testimony of Sconfienza containsno reference to a conversation with Bertram.Upon the entire record, the undersignedcredits the testimony of the witness for the Board35The petition was subsequently withdrawn, on June 28, 1946, and was replaced by a newpetition in which United sought certification by the Board in a unit which covered theState. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplied his eye to the point in the door at which the paint was chipped, whilethe latter pulled himself up at the store front window to a point at which hecould see above the painted barrier.Both observed Belknap, the assistantdepot master, sitting upon a table in the operator's room, addressing severalindividuals attired in overalls who were apparently cleaners employed at therespondents'Englewood garage.Belknap, according to Altana and Holden,who heard him through the open transom, advised the employees that they shouldnot join "another" organization, that he had known Arthur Seward for "a longtime," that Seward was a "good man," and that the employees would be well offin "sticking" with the union to which they belonged.According to Altana, heconcluded with the admonition that, "If any of you fellows get caught talkingto that fellow you might lose your job !" The record contains no reference to thefurther activity of Holden or Altana on that date.36On or about March 21, according to Sconfienza and Holden, Supervisor Moder-sohn, while on duty at the Cresskill garage, accosted Holden on the sidewalk be-fore the property of the respondents in the presence of Sconfienza, and inquiredof Holden, "What kind of trouble are you bringing on the property now?"Holdenreplied that he was not on company property, and was not bringing any "trouble"to the property of the respondents.Modersohn concluded the conversation withan admonition to Holden, saying, in effect, that "I don't want you in on com-pany property at all " Sconfienza, who was in a bus waiting to start his run,then left.His testimony with respect to the incident up to the moment of hisdeparture corroborates that of Holden, who added that Modersohn went on toinquire how many "men" had been signed up by Holden for United. Holden,according to his testimony, refused to give the information requested ; ModersohnacThe account of the foregoing incident contained in this report is based upon a synthesisof the testimony given by Altana and HoldenBelknap,when questioned as to theincident, testified as follows,I came into the operator's room to go to the office, and I said to this Isaac Forster,(sic) "So you don't want to sign up with the boys?"He said, "No, I am satisfied "I said, "I don't blame you ; as far as I am concerned, I have belonged to unions for agood many years and I have never belonged to any of them that worked any haiderfor their nien than Arty Seward "Isaac Foster, the cleaner sought by Altana, also denied that Belknap had advised him notto join another union, or that lie might lose his lob if he did soThe respondents also sought to discredit the testimony of Altana and Holden in thisconnection by extensive testimony and exhibits to show that the panel of the door, whichthey described as made of glass, had been broken and replaced with a panel made ofplywood approximately 1 year before the incident under discussion, in March of 1945Upon the entire record, the undersigned is satisfied that the door had a panel of plywoodat the time of the hearingThe testimony of Altana and Holden, however, as to thenature of the panel in March of 1946, was corroborated by that of George MacDonald,former driver for the respondents, who had been employed in the Englewood garageHistestimony that the panel was then constructed of glass was not successfully shaken oncross-examination,and he impressed the undersigned as an honest and forthright witnessThe testimony of Altana and Holden, in the opinion of the undersigned, was further cor-roborated by the admission of Belknap, already notedItwould seem to be extremelyunlikely that Altana and Holden could testify as accurately as they did with respect tothat portion of the conversation which is corroborated by Belknap, and still be mistakenor guilty of obvious fabrication in connection with it matter of such incidental significance,and one so easily subject to objective verificationAlthough the testimony of the witnessesfor the Board contained several differences in respect to minor matters, the undersignedis satisfied that their composite testimony provides a sufficiently accurate account of theevents in question to support the findings made herein.Upon the entire record, therefore,the undersigned credits the quoted testimony of Altana and Holden PUBLIC SERVICE CORPORATION OF NEW JERSEY175then repeated his earlier comment that he did not wish to see Holden on thecompany property, but disclaimed any personal animus in the matter.3'Later, at about 4.10 p. m., Holden visited Altana, and returned with him tothe Cresskill property of the respondents.At or about 6: 10 p. in., Altana wasdriven by Holden, in Holden's car, to the respondents' Englewood garage 33According to the credited testimony of Altana and Holden, they observed in thecourse of their journey from Cresskill to Englewood that the automobile in whichthey were riding was being followed by another car, which both identified as theautomobile customarily driven by Modersohn 36Almost immediately after their arrival at the Englewood garage, at or aboutidentified by Holden and Altana as the one which had "trailed" them from Cress-kill.After spending 10 or 15 minutes in the garage, Modersohn came out andresumed his place in the car.Altana, who had left Holden's automobile andtaken a position upon the sidewalk immediately adjacent to the Englewoodgarage, approached Modersohn at the wheel of his car, together with Holden,and advised the former that lie had come to Englewood for the purpose of solicit-ing membership applications on behalf of United among employees of the respond-ent companies, and that 1liodersohn's presence within the view of employeesleaving the garage would seriously interfere with his organizational activity 40Modersohn, according to Altana, immediately replied that he had intended toleave, but that, in view of Altana's protest, he would "stay" a while. "just forspite." nThe record establishes that several employees who left the Englewoodgarage at or about this time did observe the presence of Modersohn and spoketo him when called.One such employee, who testified at the hearing, stated thatlie had stopped to talk with Modersohn and that the activities of Altana in con-nection with the organization of United were mentioned in the course of the31Modersohn testified to a conversation with Holden, and admitted that Holden was thenon public property, but stated that he had merely warned Holden not to interfere with theoperation of busses that were clue to pull outThe undersigned credits Sconfienza andHolden33Altana testified that lie and Holden were accompanied at the time by Charles Daly,another representative of United.39When questioned on cross-examination as to the degree of sunlight available at thetime,the amount of traffic,the distance at which they were being followed,and the amountof shadow on the highway, Altana insisted that darkness had not yet fallen, that trafficwas not heavy, and that the car which he identified had been observed half a block behindthem before Holden reached a point in the route at which the shadows would have hamperedvisionHolden testified to the same effect. In the light of the entire record, however,and the finding made hereafter in this connection.the undersigned finds it unnecessary toresolve the question thus presented as to the accuracy of their observation40According to Altana, several operators had already left the garage and had refusedto acknowledge his attempt to engage them in conversation about United91The testimony of Holden with respect to this conversation differs somewhat from thatof Altana.The former quoted Modersohn's reply as, "I have the right to stay here as longas I want to. Seeing that you make that statement, I am going to stay here as long as youstay hero"Modersohn did not deny that he had been accosted by Altana,and substan-tially corrobated the testimony of the latter as to the nature of his complaintWhenquestioned as to his reply,however,Modersohn stated that he had said,"If there is goingto be a show put on,Iwill stay and look at it a while"Upon the entire record in thisconnection the undersigned finds the sense of all the available-testimony substantiallyidentical,and does not find it necessary to make a specific finding as to which quotationmost nearly reflects the actual comment made by Modersohn at the time 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation'sAt the endof approximately 45 minutes,Altana and Holden leftthe vicinity of the garage.On the evening of the followingday, Whalenand Eckert,who were also activeas organizers on behalf of United, spent some time at the municipal terminalin Hackensack,according to their undenied and credited testimony, in an attemptto secure applications for membership in United from operators then engagedin the operation of busses out of the terminal in question.4°Shortlyafter theyundertook this activity,which began at about 7 p. in., Whalen and Eckert observedDivision Manager Dievler and Supervisor Johnson on the terminalloading plat-form,at a point from which they could,in turn, observe the activitiesof Whalenand Eckertthrougha plate glasswindow.Theyremained on the loading plat-form, according to Whalen,for a considerableperiod oftime.At one timeduring the evening,at or about S : 45 p. m,George L Straub,who was alsocurrently engaged,on a part-time basis,in the organizationalactivityon behalfof United,approached Whalen and Eckertat theterminal and invited Whalento come up the street a bit and meet his father-in-law, a gentleman with whomthe latter was acquaintedWhalen was away for approximately three-fourthsof an hour.While engaged inconversation at the automobile of the gentlemenin question,which was parked on River Street half a block north of the terminal,the attention of Whalen was called to the fact that Division Manager Dievlerwas approaching along the sidewalk,and thathe glanced atthe persons in andaround the car as he passed,althoughliegave no sign of recognition.Hecontinuednorth to Mercer Street and then turned west."Whalen,however, uponhis return to the terminal a few minutes later, notedDievler approaching theterminal also,on Demarest Place a5 At the terminal,accordingtoWhalen,Dievler rejoined Johnson. It was then about 10 pinThemen determined toconclude their organizationalactivityat the terminal for the evening, and toundertake further solicitation among employees at the Hackensack garage,approximately4 blocksdistant.Both men testified,and the undersigned finds,that their trip on foot from the Hackensack terminal to the garage was markedby the appearance of Dievler and Johnson,on two occasions,within a shortdistance behind them.9°Whalen and Eckert,accordingto their testimony, con-cluded that their activities were under effective surveillance,and determinedto give up any further effort to solicit membership applications on behalf ofUnited on the evening in question.S7On the following day, the 23rd of March, Altana,again accompanied by Holden,visited the respondents'Hackensack garage during the luncheon hour, for the42There is no indication, however,that l\Iodersohn's comments at the time were calculatedin any way to influence the action of the employee,whatever the effect of his presence mayhave been43The respondents, according to the record,operate eight specific bus lines out of theHackensack terminal,which is also used by three"independent"companies.4nThetestimony of Whalen in this connection was corroborated by Straub and thatof his father-in-law.45A study of the map which forms a part of the present record indicates that Dievler'swalk had taken him completely around the block bounded on the east by River Street, onthe north by Mercer Street, Moore Street on the west,and Demarest Place on the south.+°Whalen and Eckert,according to the record,walked weston Demarest Place to Main,north on Main toMercer,and west on Mercer to State Street, at which point Mercer runsinto Gamewell StreetDievler and Johnson, according to their testimony,walked upDemarest Place to Moore Street,(at which point they were observed by Whalen andEckert)north on Moore Street to Mercer,and west onMercer.Theywere observed byWhalen and Eckert for a second time at the corner of Main and Mercer.47The merits of their conclusion in this regard will be discussed more fully hereinafter. PUBLIC SERVICE CORPORATION OF NEW JERSEY177purpose of soliciting membership on behalf of United among the garage mechanicsthere employed.The luncheon hour at the garage customarily lasted one-halfhour, from 12 to 12: 30 p. in., at which time it was the practice of the foremanto have a whistle blown and thus to signal the end of the luncheon period. Onthe date in question, according to Holden, Altana began to speak to a numberof the mechanics on the sidewalk adjacent to the garage some time before 12: 30p. in.The regular whistle was not blown at 12: 30 and Altana continued toaddress the employees for some time thereafter, without effective interruption.About 12: 15 p. m., according to Holden, while the latter was walking up thestreet, he observed W. E Dick, the garage foreman at Hackensack, together withArthur Seward, business agent of Amalgamated, and Emil Johnson, several feetinside the partially open doorway of the garage, at a point from which theycould observe and "probably" hear the conversation in the group of whichAltana was then the center.Holden brought this fact to the attention of Altanaat the time; the latter, however, continued to address the employees.The groupinside the doorway, Holden testified, remained there until about 12: 40 p. in.At or about that time,said Holden, the word was given by one of the employeesthat the luncheon period was over and that it was time to return to work.The recordestablishesthat work was resumed at about 12: 45 p. m98The record in the instant case contains no further reference to organizationalactivity on behalf of United among the employees of Respondents Coordinatedand Interstate.5.The terminationof SconfienzaFrederick C. Sconfienza was employed by the respondents on September 25,1936, at a starting rate of 55 cents per hour. After a'period of instruction, hewas assigned to work as an operator in the Bergen Division and served continu-ously with the respondents thereafter, until the date on which his employmentceased, as noted hereinafter.During the period of approximately 10 years inwhich he was employed, Sconfienza received nine increases in his rate of pay, allof them in accordance with the terms of applicable collective bargaining agree-ments between the respondents and Amalgamated, of which he had become amember.On the date when his employment ceased, Sconfienza was receiving 95cents per hour.'998Dick testified that he blew the whistle himself at about 12 40 p in , and that the menwho had been listening, to Altana started back to work at once , he denied, in effect, thathe had listened to the remarks of Altana for any period at all before he blew the whistlealready notedThe respondents also sought to impugn the statements of Altana andHolden in this connection by testimony that the door of the garage was fully open onthe date in question-instead of only partially open, as Holden testified.Anthony Luvera,a garage mechanic at Hackensack, testified that he was a member of the group addressedby Altana, that he could see the open doorway at the time, and that he did not see anyofficials of the respondents or Amalgamated there.He corroborated the testimony ofDick as to the time when the whistle was blown and also stated, consistently with thetestimony of his supervisor, that the men returned to work at onceThe undersigned, however, notes that the testimony of Luvera, even if accepted at fullvalue, cannot serve to negate the possibility 'that Dick had listened to the comments ofAltana fiom the shadows of the open doorway for some time before he blew the whistlewhich recalled the men to work.Holden, on the basis of his testimony had a greateropportunity for obseivation since his movements were unrestrictedUpon the entirerecord, the undeisigned credits Holden, and finds that regardless of the position of thedoor, Dick, together with Johnson and Seward, had in fact overheard at least a portionof the discussion which was under way at the time"At intervals throughout his period of employment, except for the last 2 years thereof,SSconfienza was also assigned extra work as a register ieaderHis testimony that this wasconsidered a position of trust has not been contradicted by the respondents. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no indication in the record that Sconflenza was particularly activein theaffairsof Amalgamated before November 1942.His participation in theunauthorized strike which occurred on the 18th of November in that year hasalready been noted, and Sconfienza admitted at the hearing that lie was personallyfriendly with most of the employees considered by the respondents and Amalga-reated as responsible for the cessation of work.There is no indication, however,that he was subjected to any disciplinary action by the respondentsor his uniollas the result of his participation in the strike.In July of 1943, as previously noted, Sconfienza joined the individualsin ques-tion, then suspended by the Amalgamated, in the organization of the protestmeetings and the distribution of leaflets to announce the meetings among em-ployees of the respondent companies.50Thereafter, however, according to his undenied and credited testimony, Scon-fienza continued to attend the regular meetings of Division 823.The record:establishes that he took an increasingly active part in the deliberations of thatorganization and was noticeably vocal as a critic of Arthur Seward, the incumbentofficers of Amalgamated, and the quality of the representation which they pro-vided for employees of the respondent companies. It was his activity in this con-nection, apparently, which ultimately resulted in his designation as a memberof the committee which interviewed Vice-president Mischo, as already noted, inconnection with the objections of Division 825 to the 1945 War Labor Board award-Sconfienza became a member of United in March of 1946. Thereafter, in com-mon with Whalen, Altana, Holden, Eckert, and Straub, as already noted, he wasactive in the solicitation of membership applications on behalf of that organiza-tion among employees of the respondent companiesHe testified, without contra-diction, that his activities in this connection were confined to periods in which hewas not working, and in which the other employees approached by him were"laying over" between their runsOn March 18, 1946, Clinton Slafer, a fellow employee, advised Arthur Sewardby letter that Sconfienza, 4 clays earlier, has solicited his membership applicationon behalf of the UnitedThe record indicates, however, that Seward and otherofficers of Division 825 were already aware of the activities of Sconfienza in thisconnection.On an early date in Api il, which is not set forth in the record, John T Mc-Cabe, the president of Division 825, instructed Harold Bergin,63 secretary of theorganization, to prepare formal charges against Sconfienza, and dictated forthe latter, in substance, the content of the chargesThe document, which wagfinally signed by 33 employees, contained three charges with respect to Scon-flenza, expressed as follows :1.That the said Fred Sconfienza has not worked to promote the best inter-ests of the Association in violation of his obligation5O Sconfienza,at the hearing,expressed the opinion that he was disciplined on severaloccasions by superiors in the respondents' employ because of his activity in connectionwith the meetings held in 1943The testimony in this connection was developed lirgeli-in cross-examinationUpon the entire record,the undersigned is not convincedthat thenincidents of which Sconfienza complained represented discriminatory treatment or illegalinterferencewith theexercise of rights guaranteedby the Actb1Variously spelled in the present record as Burgin,Bergen,and Bergin.The latterspellingis adopted here.Time action in this connection,according to the testimony of McCabe,was ratified hi-the membership at a regular monthly meeting of the organization,on April 22, 1946, whichvoted to authorize the issuance of the charges PUBLIC SERVICE CORPORATION OF NEW JERSEY1792.That the said Fred Sconfienza has slandered the members and the Asso-sociation in violation of his obligation3.That during the months of March and April 1946 the said Fred Sconfienzadid violate his obligation to the Amalgamated Association of Street, ElectricRailway and Motor Coach Employees of Ainerica, by trying to encourage andsoliciting the members of this Association to join a rival. union.The charges were served upon Sconflenza by two members of the ExecutiveBoard, Joseph Toleno and Leonard Mills, during his tour of dutyLater in the day, at or about 4. 30 p in, Seward, acting as the business agent ofDivision 825, personally served upon Division Manager Dievler a written requestthat Sconfienza be excused from work on tlie'iollowing inoi inng.'As the result ofappropriate action by Dicvler, with the concurrence of Personnel Manager Fields,Sconfienza was informed by Muller, evening depot master at Creszkill, that liehad been relieved of duty and would be excused from work on the following day 64The trial board established by Amalgamated, in conformity with the applicableprovisions of its constitution, to hear the charges filed with respect to Sconfienza,convened at 10:30 a. in on April 24 in the Borough Hall of Englewood, NewJersey56Sconflenza was present5°At the opening of the proceedings, according53Dievler,when called as a witness by the Board,could not recall the time at which liereceived the letter,and stated only that he had received it sometime after linichHeadmitted,however,that he had inquired of Seward as to the reason for the request andthat Seward had replied that Sconfienza was to be placed on trialDievler could not recallthat he had questioned Seward as to the reason for the trial or the nature of the charges.Seward, according to Dievler,informed him in the same conversation that Brigante daytime depot master at Cresskill,had already been informed of the additional employees whowould have to be excused from work on April 24 to attend the trial of SconfienzasSpecifically, Dievler testified that he telephoned Fields, informed the latter of the writ-ten request presented by Seward, and received the approval of Fields with respect to therequested release of SconfienzaHis testimony in this connection has been corroboratedby that of FieldsDievler then telephoned the Cresskill gaiage, according to his testimony,and informed the depot master on duty, whom lie could not identify,that Sconfienza wasto be released from work on the following dayRespondents contended that they had received no information on April 23,or any earlierdate, to indicate the object of the request presented by Seward, except for the explanationgiven orally to DievlerFields, for example,testified categorical]' that lie had no infor-mation as to the reason at that timeMuller, the evening depot master at Cresskill, alsotestified that he was first informed as to the suspension of Seonflenza by the union, dis-cussed in detail hereinafter,when he reported for work at 3 p in on the(late of the actualsuspension, at which time he received information to that effect from Depot MasterBrigante,who had in,tcompleted his tour of duty on the earlier shiftThe witnessadmitted, however, th I lie had called Clinton Slafer, already mentioned. pursuant to thewritten instructions of Brigante, on the evening of April 23 , that Slafei was advised byhim that his presence would be required at the hearing on the following day . that Slaferhad expressed reluc' ince to attend the hearing,and that he had called Brigante almostimmediately thereafter to report the attitude expressed by SlaferSlafer corroboratedthe testimony of ]]fuller with respect to their telephone conversation-which occurred,according to the witness, at about 8 p in or 9 p in on the evening of Api it 2P-and addedthat lie had received a second call shortly thereafter from Depot Master Brigante whoadvised him that he had been "subpoenaed"to appear at the trial of Sconfienza.Upon the entire record, the undersigned infers and finds that Bmigante and Muller werefullyinformed on the eveningof April 23as to the impending trial of Sconfienza and thenature of the charges against hiin-and that their knowledge in this connection, if notessentially it reflection of knowledge already in the possession of higher supervisoryofficials,must in any event, be imputed to the latter55The Executive Board of Division 825, according to McCabe,acted as the trial boarci onthe occasion in question56He had reported for Rork at his regular hour on the 24th,and had been referred tothe Borough Hall by Depot Mastei Brigante,according to his undenied and creditedtestimony. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDto testimony received in the instant case and the records of the trial board, andafter charges were read, Sconfienza requested that the proceedings be postponedin order to permit him an opportunity to secure the advice and assistance ofcounsel, President McCabe, who acted as the chairman of the board, informedSconfienza that, in the opinion of the board, adequate notice of the proceedingshad been given, and that his request for a postponement would be denied.Sconflenza thereupon left the meeting, although advised that his absence wouldnot delay the proceedings and that he would be subject to trialin absentia.The records of the union trial, although not otherwise material here, establishthat Sconfienza was found guilty as charged, upon all of the counts alleged inthe charges previously noted.Bergin, as secretary of the Division, was orderedforthwith by McCabe to prepare a letter advising Sconfienza of the action taken,togetherwith appropriate notification to the respondents.Bergin thereuponprepared a letter to Sconfienza dated the 24th of April, and signed by ArthurSeward as business agent, which reads as follows:I have been ordered by the board to notify you, that you automaticly (sic)suspended yourself from Local 825 of the Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, when you refusedto stand trial.You had the right to appeal the ruling of the trial board to the Inter-national President or the General Executive Board if you think you havebeen unfairly tried.Sconfienza testified, however, and the record shows, that the letter in question,although mailed on April 24, was never received by him; he contended that ithad been delivered by registered mail while he was absent from home, and hadbeen refused by his wife.At the same time, according to the credited and undenied testimony of Bergin,the latter, at the dictation of McCabe, prepared several copies of a letter tothe respondents, addressed to James M. Symington, vice president in charge ofoperations, in which the latter was advised of the situation in the followingterms :Dear Sir :We have suspended from membership in Local 825 of the AmalgamatedAss'n Street, Electric Railway and Motor Coach Employees of America, FredSconfienza, and we demand that lie be suspended from work, under SectionC of the agreement dated June 25, 1945.Very truly yours,(Signed)JOHNTMCCARE,President.Joan F.CORDES,VicePresident.HAROLDC.BERGEN,R S.LEONARD MILLS,Ex Bd.JosEPH TOLENO,Ex. Bd.ANDREW ESIK,Ex. Bd.(Signed)ARTHUR SEWARD,Business AgentOne copy of the letter in question was given to McCabe, a second copy,accordingto the undenied and credited testimony of Bergin, was dispatched to Symingtonat the office of the respondents by regular mail.Late in the afternoon of April 24, at a time which does not appear withparticularity in the record, Seward and McCabe appeared at the office of the PUBLIC SERVICE CORPORATION OF NEW JERSEY181respondents and asked to see Personnel Manager Fields.Upon being admittedto the office of the latter they found General Manager Warner present. Inthe presence of Warner,McCabe submitted his copy of the letter already men-tioned to Personnel Manager Fields.According to the credited testimony ofMcCabe, corroborated in this respect by that of Warner, Fields read the letterin silence and placed it on his desk,after which it was picked up and read byGeneral Manager Warner.Warner, after reading the letter, inquired as to the reason for the suspensionof Sconfienza,and was toldby McCabethat Sconfienza had been suspended be-cause of his failure to work for the best interests of Amalgamated,the utter-ance of slanders against Amalgamated and its members,and solicitation onbehalf of a rival union."Upon being'advised of the reasons for the suspension67General Manager Warner, and later Arthur Seward, who was present with McCabeat the conference in question, denied that any official of the respondent companies hadbeen informed of all three reasons for the suspension of Sconfienza, and insisted thatMcCabe had merely referred to the suspension of Sconfienza as the result of a finding thathe had slandered officers and members of AmalgamatedThe testimony of McCabe ondirect examination corroborated that of Warner, and was consistent with the evidencelater given by Seward.The finding of the undersigned in this connection, however, isbased upon the testimony of McCabe in cross-examination. Because of its significance, thetestimony in question, insofar as it bears upon the problem under discussion, is hereset forth in fullQ Who delivered this letter?A I did.Q. To whom did you hand it?A.Mr. Fields.taes•Q Did you make any reference to this letter?A The letter spoke for itself. I assume he read it.Q Did anyone ask you why he was suspended?A No I says to him, to Mr Fields, "lie was suspended for slandering officers andmembers of Local 823," and I said, the letter speaks for itself."snm$sssQ. Is that all you explained?A. That is all I explained . . . It took only about two or three, possibly three min-utesWe had other business to do that afternoonQ. You knew as a matter of fact that was not the only reason for the suspension?A No.Q You did not' Had you not had a trial of fir Sconfienza in which there wirethree charges, one of which was dual unionism 9A. That is right.Q Did you not tell that to Air. Fields?A.No, I did not I said Mi. Sconfienza was suspended as a result of a trialHehad walked out, and as a matter of fact under the constitution lie would be auto-matically suspendedQ In addition to telling AIr Fields lie was suspended for slandering members andofficerswas it'A OfficersQ Officers of the Association, in addition to that you said lie walked out of thehearing or teal?A That suspends in itselfAs far as our constitution goes, that suspends itself.Q. I asked you what you told Mr. Fields.A I am trying to tell you this.That is what I told him.Q Yet as a matter of fact you knew at the time you spoke to Mr. Fields thatSconfienza had been charged with dual unionism in addition to slandering membersor officers of the AssociationA. That is right, there Were three chargesQ But you did not tell him that, did you?A Yes I told bins slander and working against the interest and best welfareof the Association and dual unionismAnd I also told him Air Sconfienza walkedout of the trial and the general laws and the Constitution suspended him itself788886-49-vol. 77-13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDFields replied, according to McCabe, that the respondents would suspend theemployment of Sconfienza in accordance with the terns of their contract withAmalgamated.Sconfienza accordingly was notified of his suspension from em-ployment later in the day at Cresskill, by Depot Master Muller, and has per-formed no service for the respondents since that date.'Immediately after leaving the union trial, according to his testimony, Scon-fienza had gone to the Regional Office of the Board to discuss the filing of un-fair labor practice charges; and on the day which followed his suspension bythe respondents, he consulted Meyer Pesin, an attorney then employed as coun-sel for United, in this connection.The latter, as the result of his consulta-'tion with Sconfienza, immediately dispatched a letter addressed to RespondentCoordinated, which reads as follows :GENTLEMEN : This is to notify you that LeRoy De Santo, one of your busdrivers of the Bergen County Division who was discharged by your companyon April 10th, 1946, and Mr. Fred Sconfienza also one of your operatorsin Bergen County who was discharged by you on April 24th, 1946, have bothbeen discharged without just cause.The basis of the discharge, and of which you had full knowledge andnotice,was because of their union organizational activities which havebeen taking place among your bus drivers in the Bergen County Divisionwithin the past several weeks, and because they have both signified theirintention of becoming members of the United Transport Workers ofAmericaThis is to give you express notice of the fact that both of these dischargedemployees have been engaged in such union organizational activities andtheir discharge is contrary to the law in such case made and provided 5>,James M Symington, on behalf of Respondent Coordinated, replied on April 29th.The relevant portion of his response reads:As to Fred Sconfienza, he was suspended in accordance with long estab-lished practice upon the request of the Union from membership in which hehad been suspended in accordance with the prevailing contract betweenFootnote57-ContinuedQwell,now we have the whole conversationA As fir as I can remember, yesQ And that is, you told him all about these charges in substance?A. Yes.Q One, Slander-A Thatis correctQ Two,activities unbecoming a member?A YesQ And, three,his dual unionism?A. Yes.Q.Andyou told that to Mr Fields and Mr Warner?A Mr. FieldsMr warner sat at the end of the table.Q And what did Mr. Fields say?A He said, "I will suspend him under the terms of the contractSeward, a later witness, volunteered the opinion that McCabe, in giving the informationquoted,had done so because he misunderstood the questions of counsel for the Board.The undersigned finds no merit in this contention.asDievler testified that he received a telephone call from Personnel Manager Fields onthe afternoon of April 24,at which time he was advised by Fields that Sconfienza had beensuspended by AmalgamatedDievler promised to notify Sconfienza of his suspensionby the respondent companies,and the record indicates that he did so in the mannerindicated above.anThe Board makes no contention in the present proceeding that the employment of DeSanto was terminated in violation of the Act. PUBLIC SERVICE CORPORATION OF NEW JERSEY183Local 825 of the Amalgamated Association of Street, Electric Railway andMotor Coach Employees of America, and entirely without reference to Unionorganizational activities."'On the 13th of May, in accordance with the regular practice of the. respondentsin cases of suspension, W E Rice, superintendent of employment for the respond-ents, wrote to Sconfienza and requested that he make "immediate arrangements"to return the property of the company,61 which had been "furnished" to him at thetime of his appointment by the respondent.62Sconfienza has rendered no furtherservice as an operator for Respondent Coordinated and Interstate.B. Conclusions1.Interference, restiaint, and coercion with respect to the concerted activity ofemployeesThe respondents contend that their admitted surveillance of the protest meetingsheld in July of 1943 was justified by the reasonable apprehension that the meet-ings might result in a further unauthorized strike. Since such a cessation of workwould have amounted to a violation of the no-strike pledge previously executedby their employees, and would have constituted a serious impediment to war pro-duction at the industrial establishments served by their transportation system,the respondents argue that their concern to prevent a stoppage of work wasfully justified, and that surveillance of the meetings in question represented areasonable precaution directed to that end.Although it may be conceded, for purposes of the present discussion, that therespondents would be legitimately concerned over probable interruption of opera-tions from strike activity of disgruntled employees; the undersigned finds nobasis in the present record for the contention that the meetings in question justi-fied such concern, or that the measures which the respondents took were reason-ably necessary to meet the situation at hand. The notice distributed to employeescontained no reference to any program of action which might be considered likely60Symington, when called as a witness for the respondents, testified as follows withrespect to the practice of the respondent companies upon the receipt of Anialganiateddemands for the suspension of employees :..we have suspended them in accordance with the request or demand of theAmalgamatedThat goes back, to my knowledge . . I will be unable to giveyou cases and so onbut before the checkoff was put on the propeity wehad quite a bit of thatWhen fellows refused to pay their dues or were backward intheir dues and so on. we had thatSince the checkoff has come in, I believe there areseven or eight individual cases where that procedure has been followedIn some casesthe men have been put back after being reinstated in good standing in the union andin others notOn cross-examination, however, Svmington implied that the respondents-in the periodbefore the check-off-had suspended employees at the request of the union merely uponbeing advised that the employee was delinquent in his dues, and even in the absence ofevidence that Amalgamated had suspended him for such delinquency. No specific statisticsor names were mentioned61The equipment in question was identified by Personnel Manager Fields as a badge, apunch, and a rule book, all of which are covered by a deposit deducted from the compensa-tion of the employeeFields described the letter to Sconfienza as routine, and testifiedthat the deposit, iequired of the employee is returned upon the surrender of the equipment.Similar letters, according to Fields, are sent to employees on leave of absence as well as allsuspended and terminated employees.He admitted that in cases of suspension, a requestfor the surrender of equipment would ordinarily be sent to the suspended employee onlyafter 30 days, but insisted that the respondents had no set rule in this connection. '62 Similar action had been taken with respect to Whalen and Straub within the monthwhich followed their suspension in November 1942. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDto result in a strike.There is no substantial indication in the record that therespondents had any other source of information, or any additional reason tobelieve that operations were likely to be interrupted as a result of the meetingsin question..The sponsors of the meeting had undertaken no overt act to im-plement any threat, and nothing occurred at the meeting of July,15 to indicatethat there had ever been a basis for the fears upon which the respondents nowrely to justify their action at the time. Johnson, who attempted to justify hispresence in Hackensack by the contention that he had come "to find out if therewas going to be any trouble" on the following morning, admitted in cross-examina-tion that he had made no effort, after arrival, to find out what had occurred atthe meeting under discussionSo far as the record shows, both of the meetings were called to discuss thegrievances of employees and the current status of negotiations with the re-spondents for a new collective bargaining contract. The association of employeesfor such discussion clearly represents concerted activity for mutual aid and pro-tection within the meaning of the Act. The presence of company and Amalga-mated representatives in the vicinity of the Junior Order Hall in Hackensackand the Painters' Union Hall in Englewood, regardless of motivation, reasonablytended to inhibit and did in fact inhibit the exercise by employees of their rightto engage in concerted activity for the purpose already stated.Upon the record,therefore, the undersigned finds that the respondents, by the admitted presenceof their representatives in the vicinity of an employee meeting place on twooccasions in the month of July 1943, by the apparent activity of Johnson on thefirst of these occasions, and by the further action of company representatives ingathering on the sidewalk together with officials of the union to discourage theentrance of employees to their chosen meeting place, interfered with, restrainedand coerced their employees in the exercise of rights guaranteed them by theAct.2.Other interference, restraint, and coercionAlthough these is no indication that the respondents were activated by anyanimus toward Sconfienza in their treatment of him between the protest meet-ings of 1943 and the initial organization of United, the inception of the organiza-tional campaign on behalf of the latter group resulted in the respondents, in theperson of their responsible supervisory officials, engaging in a course of conductwhich was reasonably calculated to convince employees that the respondentsdesired to discourage their affiliation with the newly incorporated organization.The statements of Belknap, an assistant depot manager, to the cleaners at theEnglewood garage clearly constituted gratuitous intervention in a field of em-ployee activity expressly closed to employer interference by the Act.They wentbeyond the mere expression of opinion which might, under other circumstances, beconsidered a privileged exercise of the right to free speech. Insofar as the state-ments in question included a threat that his hearers might possibly suffer theloss of their employment if they joined United, the incident must be describedas one which was reasonably calculated to coerce the employ ees who heard him,and to influence their decisions within the field of employee organization and -concerted action, in a manner proscribed by the Act.The remarks of l\iodersohn to Holden upon the sidewalk in front of the prop-erty of the respondents at Cresskill, although they cannot be considered coercivein character, constitute an indication of his attitude with respect to the orgamzational activity of United ; and they have been considered by the undersigned inthe evaluation of his subsequent conduct. PUBLIC SERVICE CORPORATION OF NEW JERSEY185Upon the record, the undersigned is satisfied that Holden and Altana correctlyidentified the car which followed them from Cresskill to Englewood on theevening of March 21st. It has been established, however, that the highway overwhich they traveleil was a public highway, in general use by persons en routefrom one community to the other, and that Modersohn customarily called atEnglewood in connection with his responsibilities as a supervisor, after com-pleting his tour of duty at CresskillThe fact that Modersohn "trailed" theorganizers of United from his post of duty to Englewood, therefore, appearsto have been fortuitous ; the undersigned, in any event, does not believe that thepresent record is sufficient to establish its character as part of a deliberate designon the part of the respondents to interfere with the organizational campaignof UnitedA similar statement, however, cannot be made with respect to the activitiesof Modersohn at EnglewoodWhatever may have been his motivation in stop-ping at the garage, the record is clear that, Modersolin was advised by Altanaupon his arrival that his presence would interfere with the efforts of Altanaand Holden to solicit membership on behalf of United.Modersohn's statementthat he intended to "stick around," in the light of all the circumstances, clearlyrepresents an effort to achieve the objective protested by AltanaWhile therecord contains no direct evidence that the employees who left the garage atthe time avoided Altana because of the presence of Modersolin, the inference isclear, and the undersigned so findsThe conduct of Modersohn, therefore, mustbe characterized as deliberate interference with the exercise by employees of therights guaranteed by the Act.The respondents attempted to explain the presence of Dievler and Johnson atthe municipal terminal in Hackensack on the evening of March 22 by evidencetending to show that the men were present in their official capacity, to checkupon the operation of a new express service which had been started on thatday by a competitive transportation system.Upon the entire record, the under-signed considers it likely that this was in fact the caseElaborately detailedtestimony with respect to the movements of all the individuals involved estab-lishes, in the opinion of the undersigned, that the movements of Dievler andJohnson in and about the terminal, and between the terminal and the Hacken-sack garage, were motivated primarily by the legitimate business concerns whichbrought them to the terminal in the original instance.Although the walk under-taken by Dievler, in the course of which he took advantage of an opportunityto determine the identity of the individuals involved in conversation with Whalen,gives ground for suspicion that his motives were somewhat mixed, the explana-tion which he offered cannot be characterized as improbable or unworthy ofbelief.Nor can it be said that the action of Dievler and Johnson in walkingfrom the terminal to the garage was motivated entirely or substantially by thedesire to keep Whalen and Eckert under surveillance.63 Upon the entire record, the,undersigned is satisfied that the presence of Dievler and Johnson at the municipalterminal was motivated primarily by legitimate business considerations whichbore no relationship to the organizational activity of Whalen and Eckert.Whilethey may have observed, and probably did observe, the presence of Whalen andEckert, there is no evidence that a substantial part of their activity on the eveningin question was devoted to such observation; and in view of the legitimate businesse3Eckert admitted in cross-examination that there were two "normal" routes to take ingoing from the Hackensack municipal terminal to the Hackensack garageThe recordindicates that Eckertand Whalenfollowed one such route,while Dievler and Johnson tookthe other. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasons for their presence at the terminal, the incidental fact that their presenceon the spot may have inhibited organizational activity by employees cannot beconsidered sufficient, in the opinion of the undersigned, to warrant a finding ofinterference, restraint, or coercion.An opposite conclusion, however, must be reached with respect to the sur-veillance which accompanied the luncheon hour talk by Altana at Hackensack.The undersigned observes in this connection that the presence of Dick within thedoorway of the garage was noted by Holden before the time at which the luncheonhour would normally have been concluded. It is particularly significant, there-fore, that the regular whistle which signalled the termination of the luncheonhour was not blown at the usual time, and that Altana and the employees werepermitted to remain in ignorance of the fact that the solicitation of the latterhad extended into working timeUpon the basis of Holden's credited testimony,it is apparent that Dick, upon becoming aware of Altana's activity, chose to utilizethe opportunity presented by the shadows of the open doorway to eavesdrop uponthe conversation.Upon this state of the record, the absence of evidence thatany of the'employees were aware of this action by Dick at the time, or thatany employees were subjected to discrimination as a result of the informationhe gained represents an immaterial consideration, and the conduct of Dick mustbe considered nonetheless an interference with the rights of employees under theAct "'Upon the record viewed as a whole, the undersigned is convinced and finds thatthe conduct of the respondents, in the person of the several supervisory officialsfor whose acts and statements they must be held responsible, and specifically thestatements of Belknap at Englewood, the admitted surveillance of organizationalactivity by Alodersohn at the same garage, and the utilization by Dick of theopportunity fortuitously presented for him to overhear the organizational effortsof Altana, constituted a course of conduct which was reasonably calculated, andwhich did in fact, interfere with, restrain, and coerce employees of the respondentsin the exercise of rights guaranteed by the Act.3.The discharge of Sconfienzaa.The contractual obligation of the respondentsCounsel for the respondents and Amalgamated present as their basic contentionin the instant case the argument that Sconfienza was suspended by the latterorganization, and assert by way of defense that the action taken by the respondentcompanies with respect to Sconfienza was mandatory for the respondents underthe terms of their current agreement with Amalgamated, which required themaintenance of membership in that organization as a condition of employment.The proviso to Section 8 (3) of the Act-upon which the respondents andAmalgamated rely to sustain the contract which allegedly justifies their action-does, in effect, permit the discriminatory treatment of employees, with respect totheir hire or tenure of employment, to encourage or discourage membership in alabor organization, when undertaken pursuant to an agreement, validly made,which requires as a condition of employment that employees maintain theirmembership in the labor organization which is a party to the contract.0t In theGIN. L. R B v The Grower-Slipper VegetableAssociation, 122 F. (2d) 368 (C. C A.9) ; Bethlehem Steel Co v N L RB, 74 App 1) C 52, 120 F (2d) 641.05The proviso reads as follows : "Nothing in this Act .shall preclude an employerfrom making an agreement with a labor organization (not established, maintained, orassisted by any action defined in this Act as an unfair labor practice) to require, as a PUBLIC SERVICE CORPORATION OF NEW JERSEY-187light of the circumstances revealed by the present record, however, the require-ments of the proviso and the privilege implicit in its terms must be consideredimmaterial and irrelevant in the instant case.A clause which required the maintenance of membership was present, it istrue, in the particular contract between the respondents and Amalgamatedwhich was in effect at the time of Sconfienza's suspension. It must be notedin this connection, however, that Sconfienza was not deprived of his membershipin Amalgamated by the action of its trial board. President McCabe, who actedas the chairman of the board, specifically distinguished its action with respectto Sconfienza from, expulsion, and admitted that Sconfienza's suspension did noteffect his status as a member, except insofar as it deprived him of good standing.The distinction is crucial for the purposes of the present proceeding 06 Theconstitution and general laws of Amalgamated specifically distinguish betweenthe suspension and expulsion of a member, in several distinct respects " Itfollows, and the undersigned finds, that the suspension of Sconfienza as theresult of his refusal to stand a trial before the executive board of Division 825cannot be considered tantamount to expulsion, and that Sconfienza, althoughhe lost "good standing" in the organization as a result, was not deprived of hismembership status by the judgment of the Division executive board, alreadynoted.08condition of employment,membership therein,ifsuch labor organization is the repre-sentative of the employees as provided in Section 9 (a) in the appropriate collectivebargaining unit covered by such agreement when made"G°Counsel for the respondents recognized the propriety of the distinction under dis-cussion,in the cross-examination of Sconfienza on another aspect of the case-with respectto which the record reads as follows :Q We will put it this way : You were a member?A. YesQ Whetheryou were a member in good standing or just a member?A All right.Sections 32 and 33, for example,which deal with the powers of the General Execu-tive Board,specifically mention the authority of that body to suspend officers or membersof a local division for violation of the laws and policies of the Association, and thecorrelative right of the General Executive Board to suspend or expel an internationalofficer or organizer for proven violation of the laws and policies of the AssociationSec-tion 70, which deals with the qualifications of members,establishes a specific procedurefor the acceptance into membership of persons previously"expelled or suspended" bya local division.Section 84,which dealswith theduties of members, provides,inter alia,that members who give out information contrary to the rules of a local division shall be"fined,suspended or expelled."Sections 103 and 105,which deal with funeral anddisability benefits, define at length the obligation of the Association"where a memberis suspended,expelled or has withdrawn his membership,"and further provide that mem-bers presenting fraudulent claims "shall be expelled from membership"upon proof thereofThe sections which deal with dues,suspensions and reinstatements,however,containprovision only for the suspension of members who become delinquent in their financialobligations to the Association.Mostsignificantly,also,it should be noted that Section78,which deals with trials,appeals and grievances,makes no specific provision for thetype of judgment to be rendered upon charges preferred against a member. It providesonly that where a member is reported for slandering,falsifying or using language detri-mental to the Association,in violation of his obligation,and refuses to appear beforethe executive board of the local division for an investigation of the report, "such membershall stand suspended"from the Association"until such time as lie does appear "Uponthe entire record,then,the undersigned concludes and finds that the constitution ofAmalgamated,in the various provisions cited, differentiates specifically between the pen-alty of suspension and expulsion,and that the effect of a judgment of suspension, by thespecific terms of the document in question,is to deprive the member subjected to thatjudgment to the loss of membership in good standing only08Under the terms of the current agreement the regular dues of Sconfienza for themonth of April had already been checked off by the respondent companies. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents, by the terms of their agreement with Amalgamated, wereobligated, it is true, to require membership in that organization on the part oftheir employees; they were not, however, under any specific obligation whatso-ever to terminate the employment of persons who had merely lost good standingCounsel for the respondents and Amalgamated contend that the action of theparties with respect to Sconfienza was consistent with their regular practiceunder the- agreement in other cases, and that the provisions of the agreementupon which the respondents rely should be interpreted in the light of the practiceestablished in earlier cases of suspension by the union.The undersigned notesparticularly, however, the testimony of Vice-President Symington, who statedthat the membership maintenance clause, in its present form, had been in-corporated in the agreement without any discussion whatever of its applicationto instances of suspension, and that the first occasion upon which Amalgamatedrequested company action with respect to a suspended member was followedby his suspension from employment without any consultation whatsoever betweenthe parties to the contract, upon the basis of a bare assumption by the respondentsthat the terms of their agreement required such action upon the request of theunion.Symington could recall no instance in which the respondents had beenrequested to act upon the expulsion of a member by Amalgamated.With theexception of employees suspended for their part in the unauthorized strike ofNovember 1942, and the action taken with respect to Sconfienza himself, the partiescould cite only three additional instances in which the respondent had suspendedfrom employment individuals suspended by Amalgamated. In the opinion of theundersigned, the limited experience of the parties with the application of theclause, over a period of 27 years, constitutes insufficient ground for the establish-ment of a practice, particularly where the construction upon which the partiesrely is clearly inconsistent with the express provisions of their agreement, andwhere there is no effective indication that any understanding, oral or otherwise,existed at the time the clause was framed with respect to the manner in whichitwould be applied.Upon the record, therefore, it is clear that the action of therespondents cannot be justified or explained as mere compliance with theircontractual obligation.Despite this fact, the respondents suspended Scontienza.Their action in thisregard, whatever its legal significance may be, operated to deprive him of theopportunity to work and earn his livelihood in the service of respondents, andmust be considered, in practical effect. as tantamount to discharge 69Counsel for the respondent companies referred, in passing, to the fact thatSconfienza had failed to pursue his contractual remedies under the grievanceprocedure established by the agreement, and had made no appeal to higherofficials of the respondent companies for a reversal of their action with respectto hire.The argument assumes that such an appeal would have resulted in afull consideration of the problemThe undersigned finds no warrant in therecord for this assumption. In any event, due consideration of the jurisdictionvested in the Board with respect to the prevention of unfair labor practices andthe enforcement of the Act compels the conclusion that the failure of Sconfienzato take the action suggested cannot be considered to constitute a sufficientlycogent reason for the denial of statutory relief.Respondents also contend that earlier charges under the Act with respect tothe suspension of employees active in the November 1942 strike were "dis-69The respondents admit that a "separation report" was filed with the State Unem-ployment Compensation Commission at the time when Sconfienza was suspended,and thathis last day of work was given in that report as April 24, 1946. PUBLIC SERVICE CORPORATION OF NEW JERSEY189missed" administratively and resulted in the refusal of the Regional Directorto issue a complaint against the respondents. It is argued that his refusal toact, in view of the defenses presented by the respondents at the time, must beconstrued as an acknowledgment by the Board that the respondents properlyrelied upon their contract with Amalgamated in suspending the individuals in-volved in the charge.Respondents contend, in effect, that the Board is estoppedthereby from arguing in the instant case that the contract clause in questioncontains no justification for the suspension of Sconfienza. It is well established,however, that a refusal of the Regional Director to issue a complaint andnotice of hearing represents purely administrative action, and cannot be saidto bind the Board. The refusal of the Regional Director to act upon the charges, inshort, cannot be construed as equivalent to a decision on the merits.'0Theundersigned, accordingly, finds the contention of the respondents in this con-nection to be lacking in merit, and it is hereby rejected.It follows, and the undersigned finds, that the action of the respondents,undertaken with knowledge of the activities of Sconfienza on behalf of United,constituted discrimination with respect to his tenure of employment for theaccomplishment of an objective forbidden by the Act; and since it representedaction above and beyond the obligation of the respondents under their contractwith Amalgamated, it cannot be considered privileged under the terms of the8 (3) provisoThe undersigned also notes the existence of a further ground for this decisionwhich, although not argued at the hearing, is implicit in the allegations of thecomplaint and fully supported by the record.Reference is made to the factthat the contract upon which the respondents rely clearly constitutes, by itsterms, a contract for the "members" of Amalgamated and for the "members"only.Although it may be true that every eligible employee of both respondentcompanies is now a member of the union, this development must be regardedas fortuitous; it does not derive from any provision of the agreement whichgoverns the relations of the parties.The proviso to Section 8 (3), however,specifically provides that agreements of the type it was framed to protect will beconsidered valid only if the labor organization involved is the "representative"of employees "as provided in Section 9 (a)" of the Act in the appropriate collective bargaining unit covered by such agreement when made. Section 9 (a),in turn, would seem to require that particular agreements, to be protected bythe proviso, must be agreements negotiated by an "exclusive representative" ofthe employees.And since Amalgamated, in the instant case, has never been rec-ognized by contract as the "exclusive representative" of persons in the employofRespondents Coordinated and Interstate, it would seem to follow that therespondents and Amalgamated cannot claim for the union security clauses oftheir agreement the immunity accorded such arrangements when negotiated bya union which has been accorded the exclusive recognition to which it is entitledunder the Act. The undersigned so finds.It follows, then, that the contract upon -which the respondents rely is not thetype of agreement contemplated by the proviso, and that the respondents cannotrely upon the agreement to justify their action in suspending Sconfienza70N. L. R B v T W. Phillips Gas and Oil Company,141 F. (2d) 329 (C C. A. 3) ;N. L R B. v Baltimore Transit Company,140 F. (2d) 51 (C. C. A. 4) ;Republic SteelCorporation,62 N L R. B 1008. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.The legal obligation of the respondentsThe conclusions expressed above, in the opinion of the undersigned, fully dis-pose of the issues presented by the instant case.The case was also tried. how-ever, and was principally litigated, in fact, upon the contention of counsel forthe Board that the defenses of the respondent companies must fail in any event,even if the application of the agreement is assumed to be correct, and even ifthe agreement is assumed to be one which falls within the ambit of the provisoto Section 8 (3) of the Act, in view of the pruncip es enunciated in theMat (em ofRutland Court Owners, Inc."and the related decisions of the BoardThe as-serted application of the doctrine there enunciated to the facts of the instantcase will therefore be considered.Itwas held in the case now under discussion that it was an unfair laborpractice, violative of Section 8 (3) of the Act, for an employer to discharge anemployee, even at the request of a union holding a closed shop contract, whenthe employer knew at the time of the discharge that the contracting union hadexpelled the employee from membership and requested his discharge becausehe sought to exercise the statutory right to change his union affiliation andcollective bargaining representative within the period immediately antecedentto the expiration date of the agreement between the union and employer.Afternoting the legislative history of the proviso to Section 8 (3) of the Act, reliedupon by the respondent and intervenor in the case to justify the action of therespondent therein, the Board concluded and found that it was not "a severableand separate portion" of the statute, that it "must be construed in the light ofthe statutory statement of policy," and that if apparent conflicts arise "theyshould be resolved so as to give proper effect to the salient provisions of theAct."It was pointed out by the Board that the "express purpose of the Act isto insure employees of their own right of self-organization and a free choice ofrepresentatives," and that to be meaningful this right of the employees to selecta representative of their own free choice must necessarily include the right tochange the representative "at some appropriate time."The purpose of the Actwould be defeated, said the Board, if the proviso were considered as "an instru-ment for depriving employees of their statutory rights to select another repre-sentative for a period succeeding a term embraced by the closed shop contract "The decision went on to point out that any affirmation of the employer's rightto discharge the very employees whose representation was in issue, would be"clearly inconsistent with the whole policy and general scheme of the Act," sincesuch a ruling "would mean that an employer and a union official, acting in con-cert, could maintain one labor organization in perpetuity as the bargaining repre-sentative by the simple device of expelling any employee who wished to havea different representative when the question of the renewal of the contract arose "Upon the view of the facts and the law which the undersigned has adoptedat this point for the purposes of argument, the rationale of the Board's decisioninRutland Court,as summarized, above, is clearly applicable here. Sconfienza'smembership in United, and his organizational activity on behalf of that organi-zation are established by the record, and have not been disputed in this pro-ceeding.His activities in this connection were carried on within the periodimmediately antecedent to the expiration date of the existing contract betweenthe respondents and Amalgamated-the period characterized in decisions baseduponRutland Courtas a "protected period" within which a petition for the71 44 N L It B 587, 46 N L. R. B. 1040. PUBLIC SERVICE CORPORATION OF NEW JERSEY191certification of representatives might properly have been filed."His activity onbehalf of United, as found by the undersigned, was known to the respondents.The record establishes also that Sconfienza was suspended by Amalgamated be-cause of his activities on behalf of United, that the organization which suspendedhim requested his suspension from employment by the respondents under themembership maintenance clause in their contract, and that the respondents werefully advised, at the time of Amalgamated's request, that one of the reasons forthe action of Amalgamated was the known activity of Sconfienza on behalf of arival union.Under the circumstances revealed by the record, then, accommoda-tion to the fundamental purposes of the Act would require, as inRutland Courtand related cases, that the contractual restriction relied upon by the respondents,and otherwise sanctioned by the proviso to Section S (3) of the Act, give waybefore the more basic right of employees to change their representatives withoutthe fear of reprisal by the respondents In the light of the evidence as to theknowledge of the respondents with respect to the motive for the request of Amal-gamated, the undersigned is convinced and finds that the respondents were notrequired, in conformity with that request, to terminate the services of Sconfienza.On the contrary, the respondents-having notice of the illegal purpose behindthe request-were obligated as a matter of law to refuse compliance therewith,and having effected the suspension without regard to their obligation under theAct, the respondents must be held accountable for the discriminatory effect ofthe action which they took.The respondents contend that the rationale ofRutland Courtand related caseswould have no application to the instant case in any event because the activityof Sconfienza on behalf of United did not occur within a "protected period"immediately antcc:.dent to the end of the contract term, as defined in the casescitedIn support of this contention, respondents allege that the petition orig-inally filed by United requested the certification of that organization as the bar-gaining agent of employees within a unit obviously inappropriate for the purposesof collective bargaining, that the respondents had been given information to thateffect by a responsible agent of the Board, and that the petition was ineffective,therefore, to raise a question of representation.Despite the latter contention, however, upon which the undersigned makesno determination, the petition of United must be held sufficient to have put therespondents on notice that the claims of the petitioner had been submitted foradministrative determination. In view of the possibilities inherent in the Board'sadministrative process for the later amendment of a petitioner's unit claim,respondents cannot and should not be heard to argue that the activities ofSconfienza and the other active organizers were outside the scope of concertedactivity protected by the Act merely by virtue of technical imperfections, ifany, in the document by which United sought to initiate its case.And even ifit be assumed, for the purposes of argument, that the position of respondents inthis respect has merit, the undersigned concludes and finds, nevertheless, thatthe activity of Sconfienza on behalf of United was in fact initiatedduring a"protected period" since it began at a period within which an effective petitionmight properly have been filed. It is true that these activities had their incep-tion approximately 4 months before the prospective termination date of the cur-72 It is worthy of note, in passing, that the contract under which the emplovnient ofSconfienza was suspended was reopened by a letter from Amalgamated on April 29, 1946,only 5 days after his separation, pursuant to the 60-day reopening clause embodied in thatagreement,and was subsequently replaced by a new agreeemnt effective on July 1, 1946.The organizational activity of United had been undertaken only 7 weeks before. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDrent agreement between the respondents and Amalgamated. They began,however, only 7 weeks before the automatic renewal date established by thecontract.The size and geographical distribution of the bargaining unit estab-lished by the agreement, as well as the membership maintenanceclause containedtherein, created a situation which would amply justify the conclusion that organi-zational activity on behalf of rival union, initiated as much as 7 weeks before theautomatic renewal date of a current contract and 4 months before the terminationdate did not unduly anticipate the opportunity created by such contractual ar-rangements for a change in representatives.The contention of the respondents inthis connection, therefore, must be held to be lacking in merit.In addition, and even if it be further assumed that the activitiesof Sconfienzadid in fact anticipate the "protected period" established by the rationale ofRutland Courtand related cases, the undersigned concludes and finds that hisactivities on behalf of the United were protected nevertheless, since the recordestablishes that his solicitation of employees was not intended to unseat Amalgam-ated as their representative before the termination date of the contract thenin effect, but was, instead, expressly limited to the creation of an interest amongthe employees sufficiently large to justify a challenge to the representativestatus of Amalgamated at an appropriate time toward the end of its contractterm.73Counsel for the respondents and Amalgamated contend, consistently with thetestimony of General Manager Warner, Business Agent Seward and PresidentMcCabe on direct examination, that the rationale ofRutland Courtand relatedcaseshas no application here because the respondents, upon their inquiry as tothe reasonsfor the suspension of Sconfienza by Amalgamated, were merely in-formed that he had been suspended for slandering the officers and members ofthat organization.The undersigned, as noted elsewhere in this report, has foundthis contention to be contrary to the fact.Amalgamated, however, takes thefurther position in this connection that respondents would be obligated to honorthe request of Amalgamated for the suspension of Sconfienza even if McCabe, con-sistently with the findings of the undersigned, had actually reported to the re-spondents all of the reasons for the action of Amalgamated in suspending him frommembership.This contention, essentially, is based upon the argument that therationale ofRutland Courtand related cases is applicable only to cases in whichthe employer is apprised that thesole and exclusive reasonfor a union's requestfor a discharge under the terms of a union security clause lies in the activity ofthe employee involved on behalf of a rival union. Counsel argues that the exist-ence of grounds for expulsion other than the dual unionism of the employee,known to the employer, removes the instant case from the category of cases inwhich the Board should be alert to extend the shield of its administrative discre-tion.It isasserted,in substance,that the Act was not designed to extend pro-tection against discharge to employees subjected to suspension or expulsionby an incumbentunion,when the action taken is based in part upon activity notrelated directly to the organizational campaign of a rival organization.73CfMatter of Southwestern Portland Cement Company,65 N. L It B. 1, in which theBoard held that activity on behalf of a rival union (luring the vital period of a currentcontract between the respondent and an incumbent union was not protected activity withinthe meaning ofRutland Courtand related cases because there was no indication that theorganizational activity on the employee expelled by the union and subsequently dischargedby the respondent was limited, as to purpose, in the manner described above. PUBLIC SERVICE CORPORATION OF NEW JERSEY193The contention, however, is equally lacking in merit.As noted elsewherein this report, the suspension of Sconfienza and the demand of Amalgamated forcorrelative action by the respondents, was induced, as the respondents knew, atleast in substantial part by the activities of the employee in question on behalf ofUnited, and would not have occurred in fact, if it were not for his activities inthis connection."Such a finding, when supported by the evidence, is conclusiveon the issues presented for the Board's determination in cases of the type nowunder discussion.The obligation of the Board to decide whether employees havebeen subjected to illegal discrimination in their employment as the result ofactivities protected by the Act is fixed by the statute ; it may be taken as datumsthat its obligation in this respect cannot be delegated to a union for determination.In terms of the issue now presented by the contentions of Amalgamated, this canonly mean that the Board must continue to be free to exercise its uninhibitedjudgment in cases of this type as to the presence or absence of intent to circum-vent the objectives of the Act.The Board, in cases of discriminatory discharge,is not bound and has never been bound to accept the reason assigned by an em-ployer for action which affects the hire or tenure of employees, when it is per-suaded by the entire record that the reason assigned is merely a pretext ratherthan the genuine basis for employer action. Similarly, in cases such as this, theBoard cannot be bound to accept without question the reasons assigned for thesuspension or expulsion of a union member, when it appears from the recordas a whole, as here, that the action of the union, known to the employer, wasbottomed in whole or in substantial part upon those activities of the employeeinvolved which are protected by the Act It the doctrine ofRutland Courtandrelated cases could only be applied to situations in which the unionadmittedthat the suspension or expulsion which led to a request for company action wasbasedexclusivelyupon the activities of the employee on behalf of a rival union,the obstacle to the achievement of the statutory objectives which the rule wasexpressly designed to meet would never be eradicated ; only the method of itsperpetuation would be changed.The contentions of Amalgamated in this con-nection are, accordingly, rejected.Upon the basis of the present record, also, there exists a further reason forthe conclusion that the position of the respondents and Amalgamated has nowarrant in law.Assuming, for the purposes of argument, that the informationprovided by President McCabe as to the reasons for the suspension of Sconfienzawas limited in fact to the bare announcement that he had been suspended forslandering union officers and members, the record indicates, nevertheless, thatthe respondents were thereafter put on notice, by the letter from Meyer Pesia,that Sconfienza had actually been suspended by Amalgamated for his activityon behalf of a rival union. Respondents argue, in this connection, that theobligation to take appropriate action with respect to Sconfienza under the unionsecurity clause of their agreement became fixed upon the demand of Amalga-mated for such action, and that information thereafter acquired, however accu-rate it might be, could not alter the obligation of the respondents, or imposeupon them a further obligation to accommodate their action to the purposes ofY{LeonardMillsadmitted that Sconfienza had leveled charges of mismanagement andembezzlement at officials of Amalgamated as early as 1943Similar testimony was givenby John Moles,another member of AmalgamatedThe record contains no indication thattornial charges against him were even considwied at the time 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act.'sIn this connection, however, the undersigned notes once more thevigorous contention of the respondents that Sconflenza, after the company actionof which complaint is made herein, had not yet lost his status as an employee,and was merely suspended until such time as he might be restored to member-ship in good standing by Amalgamated. Assuming, without deciding, that thiswas-in fact the case, it follows that the respondents-upon being advised bySconfienza's attorney, in his letter of April 25, that the action of Amalgamatedand its request for correlative action by the company had their origin in theactivities of Sconfienza on behalf of a rival union-were free to undertake what-ever action might be necessary to determine the truth of this contention, andto lift the suspension of Sconfienza if their investigation revealed the conten-tions of his attorney to be consistent with the fact.Although the assertionsmade on behalf of Sconflenza in the letter under discussion were advancedwithout the citation of supporting evidence, and although the respondents, asa result, were under no obligation to accept the assertions as true, the fact ofthe matter is, and the record shows, that the respondents, in the person of theirresponsible supervisory officials, knew that Sconflenza had been engaged in thesolicitation of membership applications on behalf of United before his suspen-sion by Amalgamated, and could reasonably infer, on the basis of their earlierknowledge, that the charges made by Pesin, as to the actual reason for theaction of Amalgamated and its subsequent demand upon the respondents, werecorrect.And even if this were not the case, it must still be said that the respondents,upon receiving information as to the reason for Sconflenza's suspension by Amal-gamated inconsistent with the information previously given them by accreditedrepresentatives of that organization, were under a duty, in the light of all thecircumstances revealed by the present record, to inquire further as to the actualreason for the action of the union and its demand, for correlative action by therespondentsHaving failed to undertake the investigation indicated, and havingrelied instead upon the representations of Amalgamated with respect to thereasons for its request, the respondents would have to be held responsible fortheir action in suspending the employee involved when subsequent investigationrevealed that Sconflenza was in fact suspended by the incumbent union primarilybecause of his activities on behalf of a rival organization.Under the circumstances set forth in the record, it follows under any viewof the facts set forth in this report that the respondents, as already noted, werenot required upon the request of Amalgamated to suspend the employment ofSconfienza under the terms of their contracts with that organizationThe under-signed so finds.The respondents instead were obligated, by the terms of thisagreement and a matter of law, to refuse compliance with the request, or torescind the action taken after being placed on notice as to the actual factsthereafter.Since the respondents complied with the request when made, andtook no action to rescind the suspension of Sconfienza thereafter, it followsthat they must be held accountable for the consequences of their actionTheundersigned, therefore, concludes and finds that the respondents, by their sus-pension of Frederick C. Sconfienza on April 24, 1946, and their failure to reinstate45CfMatter of Cliffs Dow Chemical Company,64 N L. R B 1419, in which the Boardaccepted a contention of the respondent that information as to the basis of a dischargedemand by the incumbent union, acquired at the heaiing in proceedings before the Board,did not create an obligation on the part of the respondent to reinstate the employeeinvolved PUBLIC SERVICE CORPORATION OF NEW JERSEY195him to employment thereafter, have discriminated in regard to his hire andtenure of employment, thereby discouraging membership in United, encouragingmembership in Amalgamated, and interfering with, restraining, and coercingtheir employees in the exercise of rights guaranteed by the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents Coordinated and Interstate set forth in SectionIII, above, occurring in connection with the operations of these respondents asset forth in Section I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that Respondents Coordinated and Interstate haveengaged in unfair labor practices, it will be recommended that they cease anddesist therefrom, and take certain affirmative action necessary to effectuate thepoliciesof the ActIt has been found that the respondents aforesaid, on April 24, 1946, discrimina-torily terminated the employment of Frederick C. Sconfienza, and thereafterrefused to reinstate him, because he had joined or assisted a labor organizationand engagedin concerted activities for the purpose of collective bargaining orother mutual aid and protection. It will be recommended therefore that therespondents offer to Frederick C. Sconfienza immediate and full reinstatement tohis former or a substantially equivalent position " without prejudice to hisseniority and other rights and privileges. It will be recommended further thatthe respondents make whole the said Frederick C. Sconfienza for any loss ofpay he may have suffered by reason of the discrimination against him, by thepayment to him of a sum of money equal to the amount which he normallywould have earned as wages from April 24, 1946, the date of his discriminatoryseparation from employment, to the date of the reinstatement offer by the re-spondents recommended herein, less his net earnings" during such period.Upon the entire record, also, the undersigned is convinced and finds thatRespondents Coordinated and Interstate, by the course of conduct outlined herein,have disclosed a determination to interfere generally with the concerted activityof their employees for the purpose of mutual aid or protection, and to restrainor coerce employees in their exercise of the right to self-organization guaranteedby the Act. The admitted surveillance of employee activity, on various occasionsin 1943, established clearly the interest of the respondents in the preservationof their current collective bargaining relationship with Amalgamated.Morerecently, the efforts of their supervisory and management personnel to discour-age membershipin United by surveillance of the organizational activity under-"In accordance with the Board's consistent interpretation of the term,the expression"foi mer or substantially equivalent position"is intended to mean"former position whereverpossible,but if such position is no longer in existence,then to a substantially equivalentposition"SeeMatter of The Chase National Bank of the City of New York, San Juan,PuertoRico,Branch,65 N L R B 827"By net earnings"ismeant eainings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondents,which would not have been incurred but for his unlawfuldischaige and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company, 8 NL R B 440. monies received for work performed uponFederal,State, county,municipal,or other Mork-relief projects shall be considered asearningsSeeRepublic Steel Corporationv.N L. R B,311 U S. 7 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken on its behalf, by the presentation of arguments calculated to dissuadeemployees from affiliation with that organization, and by the ultimate separa-tion of Sconfienza from his employment because of activity on behalf of United,reaffirmed and emphasized the fixed determination of the respondents to pre-serve their current relationship with Amalgamated, and served effectively toconvey the impression that the interests of their employees would best be servedby their repudiation of the charging union. The totality of the respondents' con-duct, in the opinion of the undersigned, reveals a settled intention to defeatself-organization and its objects among the employees, by every available means,in circumstances which contain the threat of continued and varied efforts toattain the same end in the future.RB Because of the unlawful conduct for whichthe respondents are responsible, and the underlying attitude of opposition to theobjectives of the Act revealed thereby, the undersigned is convinced and findsthat the unfair labor practices found are closely related to the other unfair laborpractices proscribed by the Act, and that a danger of their commission in thefuture is to be anticipated flour the conduct of the respondents in the past. Thepreventive purposes of the Act may be frustrated unless the order of the Boardis coextensive with the threat. In order, therefore, to make effective the inter-dependent guarantees of Section 7, to prevent a recurrence of unfair labor prac-tices and thereby to miniinize industrial strife which burdens and obstructs com-merce. and thus to effectuate the policies of the Act, the undersigned will furtherrecommend that the respondents be ordered to cease and desist from interferingwith, restraining, or coercing their employees in any other manner, in the exerciseof the rights guaranteed by the Act.Since the unfair labor practices in question, although nominally confined tothe Bergen Division, necessarily affect the rights of employees throughout thetransportation system of the respondents, it will be recommended, also, thatthe order of the Board provide for the customary appropriate notices, required toeffectuate the policies of the Act, to he posted by the respondents throughouttheir transportation system in the State of New Jersey, at all the places ofbusiness where employees of the respondents are engaged, in ori'er to adviseemployees that the respondents will comply with the recommendations embodiedin thisreport.Upon the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following:CONCLUSIONS or Li,w1.The United Transport Workers of America, unaffiliated, and the Amal-gamated Association of Street, Electric Railway and Motor Coach Employees ofAmerica, affiliated with the American Federation of Labor, are labor organiza-tions within the meaning of Section 2 (5) of the Act2.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, Respondents Coordinatedand Interstate have engaged in, and are engaging in, unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.By discriminating in regard to the hire and tenure of employment ofFrederick C. Sconfienza, thereby discouraging membership of the United Trans-port Workers of America, unaffiliated, and encouraging membership in the Amal-gamated Association of Street, Electric Railway and Motor Coach Employees of78N L R.B. v. Express Publishdn0 Company,312 U S 426,438, NL R BV' BradleyLumber Company of Arkansas,128 F(2d) 768,771 (C C. A 8). PUBLIC SERVICE CORPORATION OF NEW JERSEY197America, affiliated with the American Federation of Labor, Respondents Co-ordinated and Interstate have engaged in, and are engaging in, unfair laborpractices within the meaning of Section 8 (3) of the Act4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5.Respondent Public Service has not engaged in, and is not engaging in, unfairlabor practices within the meaning of Section S (1) and (3) of the ActRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondents, Public Service Coordinated Transportand Public Service Interstate Transportation Company, Newark, New Jersey,and their officers, agents, successors, and assigns shall :1Cease and desist from:(a)Discouraging membership in the United Transport Woikers of America,unaffiliated, or any other labor organization of their employees, or encouragingmembership in the Amalgamated Association of Street, Electric Railway andMotor Coach Employees of America, affiliated with the American Federation ofLabor, by discharging or refusing to reinstate any of their employees, or bydiscriminating in any other planner with respect to their hire or tenure ofemployment or any term or condition of employment,(b)Utilizing, applying or administering the provisions of their contract withAmalgamated Association of Street, Electric Railway and Motor Coach Em-ployees of America, A F of L, or any similar contract executed in the future,in Such manner as to discourage membership in the United Transport Workersof America, unaffiliated, or any other labor organization of their employees, bydischarging or otherwise discriminating against any of their employees forexercising their rights under the National Labor Relations Act to engage in activi-ties directed toward the designation of a new collective bargaining representa-tive at some appropriate time,(c) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist United Transport Workers of America or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities foi the purpose of collective bar-gaining or other mutual aid or protectn,n, as guaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer to Frederick C Sconfienza immediate and full reinstatement tohis former or substantially equivalent position," without prejudice to his seniorityand other rights and privileges ;(b) 1\Iake whole Frederick C. Sconfienza for any loss of pay he may havesuffered by reason of the respondents' dhscrinnination against him, by payment tohim of a sum of money equal to the amount he normally would have earned aswages during the period from April 24. 1946, the date of his suspension, to thedate of the respondents' offer of reinstatement, less his net earnings 80 duringsuch period ;(c)Post throughout their transportation system in the State of New Jersey,at all places of business where their employees are engaged, copies of the noticeTD See footnote 76,supra80 See footnote 77,supra785886-49-vol 7714 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD,attached hereto marked "Appendix A."Copies of the said notice, to be fur-nished by the Regional Director for the Second Region, after being duly signedby the respondents' representatives, shall be posted by the respondents immedi-ately upon receipt thereof, and maintained by them for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the re-spondents to insure that said notices are not altered, defaced, or covered by anyother material ;(d)File with the Regional Director for the Second Region, on or before ten(10) days from the date of the receipt of this Intermediate Report, a report inwriting setting forth in detail the manner and forau in which the respondentshave complied with the foregoing recommendations.It is recommended that unless the respondents notify the said Regional Directorin writing within ten (10) days from the (late of the receipt of this IntermediateReport that they will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondents to take theaction aforesaid.It is further recommended that the complaint be dismissed insofar as it al-leges that Public Service Corporation of New Jersey has engaged in, or is engagingin, unfair labor practices within the meaning of the ActAs provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1916, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 20338 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Repoit or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period, file an original andfour copies of a brief in support of the Intermediate Report. Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Diiector.Proof of service on the otherParties of all papers filed with the Board shall be promptly made as required bySection 203.65.As further provided in said Section 203.39, should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of service of the ordertransferring the case to the BoardMAURICEM. MILLER,Trial Examiner.Dated February 25, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WVE W ILL NOT discourage membership in the UNITED TRANSPORT WORKERS-OFAMERICA, unaffiliated, or any other labor organization of our employees, orencourage membership in the AMALGAMATED ASSOCIATION OF SrREET, ELECTRIC PUBLIC SERVICE CORPORATION OF NEW JERSEY199RAILWAY AND MOTOR COACH EMPLOYEES OF AMERICA, A. F. OF L., by discharg-ing or refusing to reinstate any of our employees, or by discriminating in anyother manner with respect to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOT utilize, apply or administer the provisions of our contractwith the AMALGAMATED ASSOCIATIONOF STREET,ELECTRIC RAILWAY AND MOTORCOACH EMPLOYEES OF AMERICk, A. F. of L., or any similar contract executedin the future, in such manner as to discourage membership in the UNITEDTRANSPORT WORKERS OF AMERICA, unaffiliated, or any other labor organizationof our employees, by discharging or otherwise discriminating against anyof our employees for exercising their rights under the National Labor Rela-tions Act to engage in activities directed toward the designation of a newcollective bargaining representative at some appropriate time.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED TRANSPORT WORKERS OF AMERICA Orany other labor organization. to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.WE WILL OFFER to the employee named below immediate and full reinstate-ment to his former or substantially equivalent position, without prejudice toany seniority or other rights and privileges previously enjoyed, and makehim whole for any loss of pay suffered as the result of the discriminationagainst him.Frederick C. SconfienzaPUBLIC SERVICE COORDINATEDTRANSPORT,Employer.Dated--------------------By ---------------------------------------(Representative)(Title)PUBLICSERVICE INTERSTATE TRANSPORTATIONCOMPANY,EmployerDated------------By -------------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.